Exhibit 10.491

 

Prepared by and return to:

Darrell D. Garvey, Esquire

Lowndes, Drosdick, Doster, Kantor & Read, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

 

 

Borrower Name:

Wickham & 95 Corp.

 

 

Lot 90, L.L.C.

 

 

Lot 91, L.L.C.

 

Project Name:

Shoppes at Lake Andrew

 

 

Viera, Florida

 

THIS NOTICE OF FUTURE ADVANCE, MORTGAGE MODIFICATION AND AMENDED AND RESTATED
MORTGAGE AND SECURITY AGREEMENT AMENDS AND RESTATES THAT CERTAIN MORTGAGE AND
SECURITY AGREEMENT EXECUTED BY WICKHAM & 95 CORP., A FLORIDA CORPORATION, LOT
90, L.L.C., A FLORIDA LIMITED LIABILITY COMPANY, AND LOT 91, L.L.C., A FLORIDA
LIMITED LIABILITY COMPANY, TO AND IN FAVOR OF AMSOUTH BANK, A STATE BANKING
CORPORATION (“AMSOUTH”) DATED OCTOBER 30, 2002 AND RECORDED ON NOVEMBER 4, 2002
IN OFFICIAL RECORDS BOOK 4728, PAGE 3484, OF THE PUBLIC RECORDS OF BREVARD
COUNTY, FLORIDA, AS ASSIGNED AND ENDORSED TO LENDER BY THE ASSIGNMENT OF NOTE
AND MORTGAGE AGREEMENTS REFERRED TO HEREIN, AND SECURES THE FUTURE ADVANCE AND
RENEWAL NOTE REFERRED TO HEREIN IN THE ORIGINAL PRINCIPAL AMOUNT OF FIFTEEN
MILLION EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($15,850,000.00) (THE
“RENEWAL NOTE”). THE RENEWAL NOTE AMENDS, RESTATES AND RENEWS THAT CERTAIN
PROMISSORY NOTE IN THE STATED PRINCIPAL SUM OF FIFTEEN MILLION ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($15,150,000.00) DATED OCTOBER 30, 2002.

 

THE OUTSTANDING PRINCIPAL BALANCE OF THE ORIGINAL NOTE IN THE AMOUNT OF FOURTEEN
MILLION SEVEN HUNDRED EIGHTY-EIGHT THOUSAND SIX HUNDRED SIXTEEN AND 96/100
DOLLARS ($14,788,616.96) IS EXEMPT FROM FLORIDA DOCUMENTARY STAMP TAXES PURSUANT
TO FLORIDA STATUTES, SECTION 201.09 AND FLORIDA ADMINISTRATIVE CODE RULE
12B-4.054 AND IS EXEMPT FROM FLORIDA INTANGIBLE TAXES PURSUANT TO FLORIDA
STATUTES SECTION 199.143. DOCUMENTARY STAMP TAXES AND FLORIDA INTANGIBLE TAXES
ARE BEING PAID IN CONNECTION WITH THE AMOUNT OF ONE MILLION SIXTY ONE THOUSAND
THREE HUNDRED EIGHTY-THREE AND 04/100 DOLLARS ($1,061,383.04) BEING ADVANCED IN
CONNECTION HEREWITH. DOCUMENTARY STAMP TAXES IN THE AMOUNT OF THREE THOUSAND
SEVEN HUNDRED FOURTEEN AND 90/100 DOLLARS ($3,714.90) HAVE BEEN AFFIXED HERETO.
INTANGIBLE TAXES HAVE BEEN PAID IN THE AMOUNT OF TWO THOUSAND ONE HUNDRED
TWENTY-TWO AND 77/100 DOLLARS ($2,122.77).

 

--------------------------------------------------------------------------------


 

NOTICE OF FUTURE ADVANCE, MORTGAGE MODIFICATION AND AMENDED
AND RESTATED MORTGAGE AND SECURITY AGREEMENT

 

THIS NOTICE OF FUTURE ADVANCE, MORTGAGE MODIFICATION AND AMENDED AND RESTATED
MORTGAGE AND SECURITY AGREEMENT is made, executed and delivered as of this 26th
day of February, 2004, by WICKHAM & 95 CORP., a Florida corporation, LOT 90,
L.L.C., a Florida limited liability company, and LOT 91, L.L.C., a Florida
limited liability company (hereinafter collectively referred to as “Borrower”),
whose address is c/o Matthew Development, 7331 Office Park Place, Suite 200,
Viera, Florida 32940, to and in favor of NATIONWIDE LIFE INSURANCE COMPANY, an
Ohio corporation, its successors and assigns (hereinafter referred to as
“Lender”), having its principal office at One Nationwide Plaza, Columbus, Ohio
43215-2220, Attention: Real Estate Investment Department, 34T, or at such other
place either within or without the State of Ohio, as Lender may from time to
time designate;

 

THAT WHEREAS, Lender is the owner and holder of that certain Mortgage and
Security Agreement by Borrower to and in favor of AmSouth Bank, a state banking
corporation (“AmSouth”) dated October 30, 2002 and recorded on November 4, 2002,
in Official Records Book 4728, Page 3484, of the Public Records of Brevard
County, Florida (hereinafter referred to as the “Original Mortgage”); and

 

WHEREAS, the Original Mortgage secures that certain Promissory Note executed by
Borrower to and in favor of AmSouth dated October 30, 2002 in the original
principal amount of FIFTEEN MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($15,150,000.00) (the “Original Note”); and

 

WHEREAS, the Original Mortgage and the Original Note were subsequently assigned
and transferred to Lender pursuant to that certain Assignment of Note and
Mortgage Agreements from AmSouth to Lender dated on or about the date hereof and
recorded concurrently herewith; and

 

WHEREAS, the Original Note and the Original Mortgage are now held by Lender; and

 

WHEREAS the Original Note has a current principal balance in the amount of
FOURTEEN MILLION SEVEN HUNDRED FORTY-THREE THOUSAND ONE HUNDRED FORTY AND 33/100
DOLLARS ($14,743,140.33); and

 

WHEREAS, Borrower executed a Future Advance and Renewal Note to and in favor of
Lender renewing the Original Note and increasing the principal balance of the
loan to FIFTEEN MILLION EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($15,850,000.00) (the “Note”); and

 

WHEREAS, Borrower and Lender desire to modify and amend the Original Mortgage in
order to reflect that the Original Mortgage secures the Note, and to modify and
amend certain other terms of the Original Mortgage.

 

2

--------------------------------------------------------------------------------


 

NOW THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and for and in consideration of the sum of TEN AND NO/100
DOLLARS ($10.00) the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1.             All of the foregoing recitations are true and correct and are
hereby incorporated herein and made a part hereof.

 

2.             Under no circumstances shall this instrument or any portion
hereof constitute or be deemed to constitute a novation of the Original
Mortgage. The Original Mortgage, as hereby amended and restated, shall secure
the Note with the same priority of lien as if this instrument had been executed
and recorded at the same time as the Original Mortgage was originally executed
and recorded.

 

3.             Borrower hereby covenants, stipulates, agrees and acknowledges
that the obligation of Borrower to repay to Lender the Note is hereby declared
to be secured by the Original Mortgage, as amended and restated hereby, in the
same manner and to the same extent as if the Note was made and executed on the
date that the Original Mortgage was originally executed and delivered and that
nothing herein contained shall diminish or in any way or manner limit the right
of Lender to make additional advances to the Borrower pursuant to the provisions
of the Original Mortgage, as amended and restated hereby.

 

4.             Borrower hereby acknowledges, represents and confirms unto Lender
that (a) it does not now have and at no prior time had any defenses (including
without limitation, the defense of usury), claims, counterclaims, cross-actions
or equities, or rights of rescission, set off, abatement, or diminution, with
respect to the Original Note, the Original Mortgage or the Note or the Mortgage
(as hereinafter defined) or any other loan documents executed in connection
therewith, and that it has at no time asserted any such defense, claim or right
of rescission, set off, abatement or diminution with respect thereto, and if any
such defense, claim, counterclaim, cross-action or equity, or rights of
rescission, set off, abatement or diminution do exist the same are hereby waived
and released; (b) the Original Mortgage, the Original Note and all other loan
documents executed in connection therewith are valid, binding and free from any
infirmity of any nature whatsoever, and are enforceable in accordance with their
respective terms; (c) the Original Mortgage constitutes a valid first lien
against the Property (defined herein); and (d) no payments of interest or any
other charges have been made to Lender which would result in the computation or
earning of interest in excess of the maximum legal rate of interest permitted
under the laws applicable thereto.

 

5.             The terms and conditions of the Mortgage are hereby amended and
superseded in their entirety; and the Original Mortgage is hereby restated in
its entirety (the Original Mortgage as so amended and restated being herein
referred to as the “Mortgage”) as follows:

 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE AND SECURITY AGREEMENT (hereinafter referred to as the “Mortgage”)
is made, executed and delivered as of the day and year first written above by

 

3

--------------------------------------------------------------------------------


 

WICKHAM & 95 CORP., a Florida corporation, Lot 90, L.L.C., a Florida limited
liability company, and Lot 91, L.L.C., a Florida limited liability company
(hereinafter collectively referred to as “Borrower”), whose address is c/o
Matthew Development, 7331 Office Park Place, Suite 200, Viera, Florida 32940, to
and in favor of NATIONWIDE LIFE INSURANCE COMPANY, an Ohio corporation, its
successors and assigns hereof (hereinafter referred to as “Lender”), having its
principal office at One Nationwide Plaza, Columbus, Ohio 43215-2220, Attention:
Real Estate Investment Department, 34T, or at such other place either within or
without the State of Ohio, as Lender may from time to time designate;

 

W I T N E S S E T H:

 

WHEREAS, Borrower is justly indebted to Lender in the original principal sum of
FIFTEEN MILLION EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($15,850,000.00)
with interest thereon, which Loan is evidenced and represented by that certain
Future Advance and Renewal Note of even date herewith from Borrower to Lender in
the amount of the Loan (hereinafter referred to as the “Note”), both principal
and interest being payable as therein provided, with the first payment on the
Note becoming due and payable on the date of disbursement, and all amounts
remaining unpaid thereon being finally due and payable on March 1, 2014, and the
term “Note” shall include all other notes given in substitution, modification,
increase, renewal or extension of the original Note described herein, in whole
or in part; and

 

WHEREAS, Lender, as a condition precedent to the extension of credit and the
making of the Loan has required that Borrower provide Lender with security for
the repayment of the Loan as well as for the performance, observance and
discharge by Borrower of various terms, covenants, conditions and agreements
made by Borrower to, with, in favor of and for the benefit of Lender with
respect to the Loan and such security;

 

NOW THEREFORE, in consideration of and in order to secure the repayment of the
Loan evidenced and represented by the Note, together with interest on the Loan,
as well as the payment of all other sums of money secured hereby, as hereinafter
provided; to secure the observance, performance and discharge by Borrower of all
terms, covenants, conditions and agreements set forth in the Note, this Mortgage
and in the other Loan Documents (hereafter defined); in order to charge the
properties, interests and rights hereinafter described with such payment,
observance, performance and discharge; and in consideration of the sum of ONE
AND NO/100 DOLLAR ($1.00) paid by Lender to Borrower, and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged by Borrower, Borrower does hereby grant, bargain, sell, convey,
assign, transfer, pledge, deliver, hypothecate, warrant and confirm unto Lender
forever, all of Borrower’s right, title and interest in and to the following
described properties, including all rights, interests, replacements,
substitutions and additions thereto, therein or therefore (collectively, the
“Mortgaged Property”):

 

(a)           All that certain piece, parcel or tract of land or real property
of which Borrower is now seized and in actual or constructive possession,
situated in the City of Viera, County of Brevard and State of Florida, and being
more particularly described on Exhibit A attached hereto and by this reference
made a part hereof (the “Real Property”);

 

4

--------------------------------------------------------------------------------


 

(b)           All buildings, structures and other improvements of any kind,
nature or description now or hereafter erected, constructed, placed or located
upon the Real Property (the “Improvements”), including, without limitation, any
and all additions to, substitutions for or replacements of such Improvements;

 

(c)           All minerals, royalties, gas rights, water, water rights, water
stock, flowers, shrubs, lawn plants, crops, trees, timber and other emblements
now or hereafter located on, under or above all or any part of the Real
Property;

 

(d)           All and singular, the tenements, hereditaments, strips and gores,
rights-of-way, easements, privileges, profits and other appurtenances now or
hereafter belonging or in any way appertaining to the Real Property, including,
without limitation, all right, title and interest of Borrower in any
after-acquired right, title, interest, remainder or reversion in and to the beds
of any ways, streets, avenues, roads, alleys, passages and public places, open
or proposed, in front of, running through, adjoining or adjacent to the Real
Property (the “Appurtenances”);

 

(e)           Any and all leases, licenses, contracts, rents, license fees,
royalties, issues, revenues, profits, proceeds, deposits, income and other
benefits, including accounts receivable, termination fees, of, accruing to or
derived from the Real Property, Improvements and Appurtenances, and any business
or enterprise presently situated or hereafter operated thereon and therewith and
all of Borrower’s right, title and interest under any and all lease guaranties,
letters of credit, and any other credit support furnished to Borrower in
connection with any of the foregoing (the “Rents”);

 

(f)            Any and all awards, payments or settlements, including interest
thereon, and the right to receive the same, as a result of: (a) the exercise of
the right of eminent domain; (b) the alteration of the grade of any way, street,
avenue, road, alley, passage or public place; (c) any other injury, damage,
casualty or claim relating to the taking of, or decrease in the value of, the
Real Property, Improvements or Appurtenances; or (d) proceeds of insurance
awards, to the extent of all amounts which may be secured by this Mortgage at
the date of any such award or payment including but not limited to Reasonable
Attorneys’ Fees (as hereinafter defined), costs and disbursements incurred by
Lender in connection with the collection of such award or payment;

 

(g)           All fixtures, materials, equipment, machinery, apparatus,
appliances, and other property whatsoever now or hereafter attached to,
installed in, or used in connection with the buildings and other improvements
now erected or hereafter to be erected on said land, including, but not limited
to, furnaces, steam boilers, hot-water boilers, oil burners, pipes, radiators,
air conditioning and sprinkler systems, gas and electric fixtures, carpets,
rugs, shades, awnings, screens, elevators, motors, dynamos, cabinets and all
other furnishings, tools, equipment and machinery; appliances, building
supplies, materials, and all fixtures, accessions and appurtenances thereto, and
all renewals or replacements of or substitutions for any of the foregoing, all
of which property and things are hereby declared to be permanent fixtures and
accessions to the freehold and part of the realty conveyed herein as security
for the indebtedness herein mentioned; and

 

5

--------------------------------------------------------------------------------


 

(h)           All agreements or contracts relating to any interest rate cap
agreements, swaps or other interest hedging agreements;

 

TO HAVE AND TO HOLD the foregoing Mortgaged Property and the rights hereby
granted for its use and benefit unto Lender and its successors and assigns in
fee simple forever.

 

In order to secure the repayment of the Loan evidenced and represented by the
Note, together with interest on the Loan, as well as the payment of all other
sums of money secured hereby, as hereinafter provided; and to secure the
observance, performance and discharge by Borrower of all covenants, conditions
and agreements set forth in the Note, this Mortgage and in the other Loan
Documents; and in order to charge the properties, interests and rights
hereinafter described with such payment, observance, performance and discharge;
and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) paid by
Lender and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Borrower hereby grants Lender a security
interest in all Fixtures, Goods (including, without limitation, Consumer Goods,
Inventory, Equipment and Farm Products), Accounts, Chattel Paper (including,
without limitation, Electronic Chattel Paper and Tangible Chattel Paper),
Instruments, General Intangibles (including, without limitation, Payment
Intangibles and Software), Letters of Credit, Letter-of-Credit Rights,
Documents, As-Extracted Collateral, Money and Deposit Accounts of every kind,
and all proceeds thereof, including, without limitation, any and all licenses,
permits, franchises, trademarks, trade names, service marks or logos, plans,
specifications, maps, construction contracts, instruments, insurance policies,
fittings and fixtures of every kind, which is, are or shall hereafter be located
upon, attached, affixed to or used or useful, either directly or indirectly, in
connection with the complete and comfortable use, occupancy and operation of the
Real Property, Improvements or Appurtenances as a retail center project (the
“Existing Use”), or any other business, enterprise or operation as may hereafter
be conducted upon or with said Real Property, Improvements or Appurtenances,
including, without limitation, any and all licenses, permits or franchises, used
or required in connection with such use, occupancy or operation as well as the
proceeds thereof or therefrom regardless of form, all security deposits and
advance rentals under lease agreements now or at any time hereafter covering or
affecting any of the Property and held by or for the benefit of Borrower, all
monetary deposits which Borrower has been required to give to any public or
private utility with respect to utility services furnished to the Real Property
or Improvements, all rents, issues and profits from leases of all or any part of
the Real Property or Improvements, all proceeds (including premium refunds) of
each policy of insurance relating to the Real Property or Improvements, all
proceeds from the taking of the Real Property or Improvements or any part
thereof or any interest therein or right or estate appurtenant thereto by
eminent domain or by purchase in lieu thereof, all amounts deposited in escrow
for the payment of ad valorem taxes, assessments, charges, ground rentals and/or
premiums for policies of insurance with respect to the Real Property or
Improvements, all proceeds and other amounts paid or owing to Borrower under or
pursuant to any and all contracts and bonds relating to the construction,
erection or renovation of the Real Property or Improvements, all oil, gas and
other hydrocarbons and other minerals produced from or allocated to the Real
Property and all products processed or obtained therefrom, the proceeds thereof,
and all accounts and general intangibles under which such proceeds may arise,
together with any sums of money that may now or at any time hereafter become due
and payable to Borrower by virtue of any and all royalties, overriding
royalties, bonuses, delay rentals and any other amount of any kind or character
arising under any and all present and future oil, gas and mining leases

 

6

--------------------------------------------------------------------------------


 

covering the Real Property or any part thereof (collectively, the “Fixtures and
Personal Property”) which term expressly excludes any toxic waste or substance
deemed hazardous under federal, regional, state or local laws, codes,
ordinances, statutes, rules, regulations, decisions or orders).  The Mortgaged
Property and the Fixtures and Personal Property are herein together referred to
as the “Property”.

 

Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Property and the grant of the foregoing security
interest which are defined in the Uniform Commercial Code of the State (the
“UCC”) shall have the meanings assigned to them in Article 9 (or, absent
definition in Article 9, in any other Article) of the UCC, as those meanings may
be amended, revised or replaced from time to time. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the UCC have, at all times, the broadest and most inclusive meanings possible.
Accordingly, if the UCC shall in the future be amended or held by a court to
define any term used herein more broadly or inclusively than the UCC in effect
on the date of this Mortgage, then such term, as used herein, shall be given
such broadened meaning. If the UCC shall in the future be amended or held by a
court to define any term used herein more narrowly, or less inclusively, than
the UCC in effect on the date of this Mortgage, such amendment or holding shall
be disregarded in defining terms used in this Mortgage.

 

Borrower hereby covenants and warrants with and to Lender that Borrower is
indefeasibly seized of the Property and has good right, full power, and lawful
authority to convey and encumber all of the same as aforesaid; that subject to
the Permitted Exceptions (as hereinafter defined) Borrower hereby fully warrants
the title to the Property and will defend the same and the validity and priority
of the lien and encumbrance of this Mortgage against the lawful claims of all
persons whomsoever; and Borrower further warrants that the Property is free and
clear of all liens and encumbrances of any kind, nature or description, save and
except only (with respect to said Real Property, Improvements and Appurtenances)
for real property taxes for years subsequent to 2004 (which are not yet due and
payable) and those exceptions accepted by Lender as set forth in the title
insurance commitment or proforma policy issued to Lender precedent to the
issuance of a Lender’s Policy of Title Insurance insuring the first lien
priority of this Mortgage (the “Permitted Exceptions”).

 

If Borrower shall pay to Lender the Loan evidenced by the Note, and if Borrower
shall duly, promptly and fully perform, discharge, execute, effect, complete and
comply with and abide by each and every one of the terms, covenants, conditions
and agreements of the Note, this Mortgage and all other Loan Documents, then
this Mortgage and the estates and interests hereby granted and created shall
cease, terminate and be null and void, and shall be discharged of record at the
expense of Borrower.

 

Borrower, for the benefit of Lender and its successors and assigns, does hereby
expressly covenant and agree as follows:

 

1.             Payment of Principal and Interest.   Borrower shall pay the
principal of the Loan evidenced by the Note, together with all interest thereon,
in accordance with the terms, covenants and conditions of the Note, promptly at
the times, at the place and in the manner that said principal and interest shall
become due, and shall promptly and punctually pay all other sums

 

7

--------------------------------------------------------------------------------


 

required to be paid by Borrower pursuant to the terms, covenants and conditions
of the Note, this Mortgage, the Assignment of Leases, Rents and Profits of even
date herewith (the “Assignment”) and all other documents and instruments
executed as further evidence of, as additional security for or executed in
connection with the Loan evidenced by the Note (collectively, the “Loan
Documents”).

 

2.             Performance of Other Obligations.   Borrower shall perform,
comply with and abide by each and every one of the terms, covenants, conditions
and agreements contained and set forth in the Note, this Mortgage, and the other
Loan Documents, shall comply with all Laws, (hereafter defined) and shall
perform all of its obligations under any term, covenant, condition, restriction
or agreement of record affecting the Property, and to insure that at all times
the Property constitutes one or more legal lots capable of being conveyed
without violation of any subdivision or platting laws, codes, ordinances,
statutes, rules, regulations, or other laws relating to the division, separation
or subdivision of real property.

 

3.             Preservation and Maintenance of Property; Accessibility;
Hazardous Waste.

 

(a)           Borrower shall keep all Improvements now existing or hereafter
erected on the Real Property in good order and repair, only to be used for the
Existing Use, and not to do or permit any waste, impairment or deterioration
thereof or thereon, nor to alter, remove or demolish any of the Improvements or
any Fixtures and Personal Property attached or appertaining thereto, without the
prior written consent of Lender, nor to initiate, join in or consent to any
change in any private restrictive covenant, zoning ordinance or other public or
private restrictions limiting or defining the uses which may be made of the
Property or any part thereof, nor to do or permit any other act whereby the
Property shall become less valuable, be used for purposes contrary to applicable
Law or be used in any manner which will increase the premium for or result in a
termination or cancellation of the insurance policies hereinafter required to be
kept and maintained on the Property.  In furtherance of, and not by way of
limitation upon, the foregoing covenant, Borrower shall effect such repairs as
Lender may reasonably require, and from time to time make all needful and proper
replacements so that the Improvements, Appurtenances, Fixtures and Personal
Property will, at all times, be in good condition, fit and proper for the
respective purposes for which they were originally erected or installed. In
connection with the making of such repairs, Borrower shall use contractors who
are properly licensed, who carry workers’ compensation insurance and appropriate
liability insurance, who generally have a good reputation for completing their
work in a neat, prompt and workmanlike manner, and use only new or
re-manufactured goods of a quality as good or better than that originally used
on the Property. As provided herein, Borrower shall insure that no liens are
filed against the Property that relate in any way to the repair work provided
for herein.

 

(b)           Borrower at all times shall keep the Property and ground water of
the Property free of Hazardous Materials (as hereinafter defined) and any liens
arising in connection therewith.  Borrower shall not and shall not knowingly
permit its tenants or any third party requiring the consent of Borrower to enter
the Property, to use, generate, manufacture, treat, store, release, threaten
release, transport on or over, emit or dispose of Hazardous Materials in, on,
over, under or about the Property including the ground water of the Property in
violation of any federal, regional, state or local law, code, ordinance,
statute, rule, regulation, decision or order currently in existence or hereafter
enacted or rendered (collectively, “Hazardous Waste

 

8

--------------------------------------------------------------------------------


 

Laws”). Borrower shall give Lender prompt Written Notice (as hereinafter
defined) of any claim by any person, entity, or governmental agency that a
significant release or disposal of Hazardous Materials has occurred in, on,
over, under or about the Property, including the ground water of the Property,
in excess of those permitted by the Hazardous Waste Laws, whether caused by the
Borrower, any tenant or any third party. Borrower, through its professional
engineers and at the Borrower’s sole cost, shall promptly and thoroughly
investigate any suspected release of Hazardous Materials in, on, over, under or
about the Property, including the ground water of the Property. Borrower shall
forthwith remove, repair, remediate, clean up, and/or detoxify any Hazardous
Materials found in, on, over, under or about the Property or in the ground water
of the Property to the extent such actions are required by any applicable
Hazardous Waste Laws, and whether or not Borrower was responsible for the
existence of the Hazardous Materials in, on, over, under or about the Property
or the ground water of the Property. Hazardous Materials shall include, but not
be limited to, substances defined as “hazardous substances”, ‘‘hazardous
materials”, or “toxic substances” in The Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by The Superfund Amendments
and Reauthorization Act of 1986, The Hazardous Materials Transportation Act, The
Resource Conservation and Recovery Act of 1976, as amended by The Used Oils
Recycling Act of 1980, The Solid Waste Disposal Act Amendment of 1984, The Toxic
Substances Control Act, The Clean Air Act, The Clean Water Act or under any
Hazardous Waste Laws (as defined in the Indemnity Agreement of even date
herewith executed by Borrower). In addition, Borrower shall not incorporate any
underground storage tanks into the Real Property without the prior written
consent of Lender, and shall insure that all tanks currently on the Real
Property comply with current Hazardous Waste Laws and underground storage tank
regulations and are properly registered.

 

Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all losses, liabilities, damages, injuries, costs,
expenses, fines, fees, suits, actions, debts, obligations, and claims of any and
every kind whatsoever, including Reasonable Attorneys’ Fees (collectively,
“Losses”) paid, incurred or suffered by, or asserted against, Lender for, with
respect to, or as a direct or indirect result of, the presence in, on, over,
under or about, or the escape, seepage, leakage, spillage, discharge, emission
or release from, the Property of any Hazardous Materials (including, without
limitation, any losses, liabilities, damages, injuries, costs, expenses or
claims asserted or arising under any Hazardous Waste Laws), regardless of the
source of origination and whether or not caused by, or within the control of,
Borrower AND INCLUDING ANY CLAIMS OF LENDER’S NEGLIGENCE OR STRICT LIABILITY,
but excluding Lender’s willful misconduct or gross negligence.

 

Liability under this Section 3(b) and similar provisions in this Mortgage and
the other Loan Documents concerning Hazardous Materials shall survive repayment
of the Note and satisfaction of this Mortgage; provided, however, Borrower shall
have no liability under this Section 3(b) regarding Hazardous Materials if
either (i) the Property becomes contaminated subsequent to Lender’s acquisition
of the Property by foreclosure, acceptance by Lender of a deed to lieu thereof,
or subsequent to any transfer of ownership of the Property which was approved or
authorized by Lender in writing, pursuant to this Mortgage, provided that such
transferee assumes in writing all of the obligations of Borrower with respect to
Hazardous Materials pursuant to the Loan Documents, or (ii) at such time
Borrower provides Lender with an environmental assessment report acceptable to
Lender, in Lender’s sole discretion, showing

 

9

--------------------------------------------------------------------------------


 

the Property to be free of Hazardous Materials and not in violation of any
Hazardous Waste Laws. The burden of proof under this Section 3(b) with regard to
establishing the date upon which any Hazardous Materials was released in, on,
over, under or about the Property shall be upon Borrower.

 

(c)           Borrower at all times shall maintain the Property in full
compliance with all federal, state, county, regional or local laws, codes,
ordinances, rules, regulations, decisions and orders currently in existence or
hereafter enacted or rendered, governing accessibility for the disabled,
including but not limited to: The Architectural Barriers Act of 1968; The
Rehabilitation Act of 1973; The Fair Housing Act of 1988; The Americans with
Disabilities Act; and The Florida Elimination of Architectural Barriers Act
(collectively, the “Accessibility Laws”).

 

Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all Losses paid, incurred or suffered by, or asserted
against Lender for, with respect to, or as a direct or indirect result of, the
non-compliance of the Property with the Accessibility Laws whether or not caused
by, or within the control of, Borrower, AND EXCLUDING ANY CLAIMS OF LENDER’S
NEGLIGENCE OR STRICT LIABILITY, but excluding Lender’s willful misconduct or
gross negligence.

 

Liability under this Section 3(c) and similar provisions in this Mortgage and
the other Loan Documents concerning Accessibility Laws shall survive repayment
of the Note and satisfaction of this Mortgage; provided, however, Borrower shall
not be liable under this Section 3(c) for compliance with any Accessibility Laws
if such Accessibility Laws first become effective, or such violations result
from alterations or improvements to the Property that are performed subsequent
to Lender’s acquisition of the Property by foreclosure or acceptance of a deed
in lieu thereof or subsequent to any transfer which was approved or authorized
by Lender pursuant to this Mortgage; provided that such transferee assumes in
writing all obligations pertaining to the Accessibility Laws pursuant to this
Mortgage and the other Loan Documents. The burden of proof under this Section
3(c) with regard to establishing the date upon which such non-compliance with
any Accessibility Laws occurred at the Property shall be upon Borrower.

 

Lender, and/or its agents, shall have the right and shall be permitted, but
shall not be required, at all reasonable times, to enter upon and inspect the
Property to insure compliance with the foregoing covenants, and any and all
other terms, covenants, conditions and agreements set forth in this Mortgage.

 

4.             Payment of Taxes, Assessments and Other Charges. Borrower shall
pay all taxes, assessments and other charges as already levied or assessed, or
that may be hereafter levied or assessed, upon or against the Property, when the
same shall become due and payable according to Law, before delinquency, and
before any interest or penalty shall attach thereto, and to deliver official
receipts evidencing the payment of the same to Lender not later than thirty (30)
days following the payment of the same. Borrower shall have the right to
contest, in good faith and in accordance with applicable Laws and procedures,
the proposed assessment of ad valorem taxes or special assessments by
governmental authorities having jurisdiction over the Property; provided,
however, Borrower shall give Written Notice of its intent to bring such an
action to Lender, and Lender may, in its sole discretion, require Borrower to
post a bond or other

 

10

--------------------------------------------------------------------------------


 

collateral satisfactory to Lender (and acceptable to the title company insuring
this Mortgage) as a result of Borrower’s act.

 

5.             Payment of Liens, Charges and Encumbrances. Borrower shall
immediately pay and discharge from time to time when the same shall become due,
all lawful claims and demands of mechanics, materialmen, laborers, realtors,
brokers and others which, if unpaid, might result in, or permit the creation of,
a lien, charge or encumbrance upon the Property or any part thereof, or on the
Rents, arising therefrom and, in general, to do or cause to be done everything
necessary so that the lien of this Mortgage shall be fully preserved, at the
sole cost of Borrower, without expense to Lender. Borrower shall have the right
to contest, in good faith and in accordance with applicable Laws and procedures,
mechanics’, materialmen’s and other such liens filed against the Property;
provided however, that Borrower shall give Written Notice to Lender of its
intent to bring such action, and Lender may, in Lender’s sole discretion,
require Borrower to post a bond or other collateral satisfactory to Lender (and
acceptable to the title company insuring this Mortgage) as a result of
Borrower’s act.

 

6.             Payment of Junior Encumbrances. Borrower shall permit no default
or delinquency under any other lien, imposition, charge or encumbrance against
the Property, even though junior and inferior to the lien of this Mortgage;
provided however, the foregoing shall not be construed to permit any such
additional lien or encumbrance against the Property, other than the Permitted
Exceptions.

 

7.             Payment of Mortgage Taxes. Borrower shall pay any and all taxes
which may be levied or assessed directly or indirectly upon the Note and/or this
Mortgage (except for income taxes payable by Lender) or the Loan secured hereby,
without regard to any Law which may be hereafter enacted imposing payment of the
whole or any part thereof upon Lender, its successors or assigns.  Upon
violation of this covenant, or upon the rendering by any court of competent
jurisdiction of a decision that such a covenant by Borrower is legally
inoperative, or if any court of competent jurisdiction shall render a decision
that the rate of said tax when added to the rate of interest provided for in the
Note exceeds the then maximum rate of interest allowed by Law, then, and in any
such event, the debt hereby secured shall, at the option of Lender, its
successors or assigns, become immediately due and payable, anything contained in
this Mortgage or in the Note secured hereby notwithstanding, without the
imposition of a Prepayment Premium (as defined in the Note.  The additional
amounts which may become due and payable hereunder shall become a part of the
Loan secured by this Mortgage.

 

8.             Hazard Insurance. Borrower shall continuously, during the term of
this Mortgage, keep the Improvements, Appurtenances, and Fixtures and Personal
Property, now or hereafter existing, erected, installed and located in or upon
the Real Property, insured with extended coverage insurance against loss or
damage resulting from fire, windstorm, flood, sinkhole, earthquake, mine
subsidence, acts of terrorism, and such other hazards, casualties, contingencies
and perils including, without limitation, other risks insured against by persons
operating like properties in the locality of the Property, or otherwise deemed
necessary or advisable by Lender, on such forms and with such deductibles as may
be required by Lender, covering the Property in the amount of the full
replacement cost thereof, (without taking into account any depreciation) less
excavating and foundation costs, and covering all loss or abatement of rental or
other income, without a provision for co-insurance, in an amount equal to the
scheduled rental income

 

11

--------------------------------------------------------------------------------


 

of the Property for at least twelve (12) months, or if applicable, business
interruption insurance in an amount sufficient to pay debt service on the Note,
operating expenses, taxes and insurance on the Property for a period of twelve
(12) months, and covering loss by flood (if the Property lies in a Special Flood
Hazard Area as designated on the Department of Housing and Urban Development’s
Maps, or other flood prone designation) in an amount equal to the outstanding
principal balance of the Loan or such other amount as approved by Lender, and
earthquake insurance with a deductible amount of no more than ten percent (10%)
of the policy amount, if the Property is located within one-half (1/2) mile of
an Alquist-Priolo Special Earthquake Study Zone or if, in the judgment of
Lender’s inspecting architect, the Property lies in an area of anticipated
significant seismic activity, and “Ordinance or Law Coverage” or “Enforcement”
endorsements in amounts satisfactory to Lender if any of the Improvements or the
use of the Property shall at any time constitute legal non-conforming structures
or uses or the ability to rebuild the Improvements is restricted or prohibited,
and comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, in amounts as shall be reasonably required by Lender
and covering all boilers or other pressure vessels, machinery and equipment
located at or about the Property (including, without limitation, electrical
equipment, sprinkler systems, heating and air conditioning equipment,
refrigeration equipment and piping). All such insurance shall be carried with a
company or companies licensed to do business in the state where the Property is
located, which is acceptable to Lender, which company or companies shall have a
rating at the time this Mortgage is executed equivalent to at least A+ :X as
shown in the most recent Best’s Key Rating Guide.  The original policy or
policies and renewals thereof (or, at the sole option of Lender, duplicate
originals or certified copies thereof), together with receipts evidencing
payment of the premium therefor, shall be deposited with, held by and are hereby
assigned to, Lender as additional security for the Loan secured hereby.  Each
such policy of insurance shall contain a noncontributing loss payable clause in
favor of and in a form acceptable to Lender, and shall provide for not less than
thirty (30) days prior Written Notice to Lender of any intent to modify,
non-renew, cancel or terminate the policy or policies, or the expiration of such
policies of insurance, or the exclusion of any individual risk such as acts of
terrorism. If the insurance required under this Section 8 or any portion thereof
is maintained pursuant to a blanket policy, Borrower shall furnish to Lender a
certified copy of such policy, together with an original Evidence of Insurance
Certificate (Acord Form 27) for hazard insurance indicating that Lender is an
additional insured under such policy in regard to the Property and showing the
amount of coverage apportioned to the Property, which coverage shall be in an
amount sufficient to satisfy the requirements hereof.  Not less than fifteen
(15) days prior to the expiration dates of each policy required of Borrower
hereunder, Borrower will deliver to Lender a renewal policy or policies marked
“premium paid” or accompanied by other evidence of payment and renewal
satisfactory to Lender. In the event of foreclosure of this Mortgage or other
transfer of title to the Property in extinguishment of the Loan secured hereby,
all right, title and interest of Borrower, in and to any insurance policies then
in force including any rights to unearned premiums, and in and to insurance
proceeds then payable, shall pass to the purchaser or grantee. Notwithstanding
anything to the contrary contained in this paragraph, Borrower will not be
required to maintain Hazard Insurance with respect to the property and
improvements located at Lot 3, Wal-Mart at Viera, as recorded in Plat Book 48,
Page 79, 80 & 81, of the Public Records of Brevard County, Florida (the World
Bank ground lease parcel).

 

In the event of loss by reason of hazards, casualties, contingencies and perils
for which insurance has been required by Lender hereunder, Borrower shall give
immediate notice thereof

 

12

--------------------------------------------------------------------------------


 

to Lender.  Lender is hereby irrevocably appointed attorney-in-fact coupled with
an interest for Lender to, at its option, make proof of loss and/or to file a
claim thereunder. Each insurance company concerned is hereby notified,
authorized and directed to make payment for such loss directly to Lender,
instead of to Borrower and Lender jointly, and Borrower hereby authorizes Lender
to adjust and compromise any losses for which insurance proceeds are payable
under any of the aforesaid insurance policies and, after deducting the costs of
collection, to apply the proceeds of such insurance, at its option either: (a)
to the restoration or repair of the insured Improvements, Appurtenances, and
Fixtures and Personal Property, provided that, in the opinion and sole
discretion of Lender, such restoration or repair is reasonably practical and,
provided further, that, in the opinion and sole discretion of Lender, either:
(i) the insurance proceeds so collected are sufficient to cover the cost of such
restoration or repair of the damage or destruction with respect to which such
proceeds were paid, or (ii) the insurance proceeds so collected are not
sufficient alone to cover the cost of such restoration or repair, but are
sufficient therefor when taken together with funds provided and made available
by Borrower from other sources; in which event Lender shall make such insurance
proceeds available to Borrower for the purpose of effecting such restoration or
repair, but Lender shall not be obligated to see to the proper application of
such insurance proceeds nor shall the amount of funds so released or used be
deemed to be payment of or on account of the Loan secured hereby; or (b) to the
reduction of the Loan, notwithstanding the fact that the amount owing thereon
may not then be due and payable or that said Loan is otherwise adequately
secured, in which event such proceeds shall be applied at par against the Loan
secured hereby and the monthly payment due on account of such Loan shall be
reduced accordingly as calculated by Lender. None of such actions taken by
Lender shall be deemed to be or result in a waiver or impairment of any equity,
lien or right of Lender under and by virtue of this Mortgage, nor will the
application of such insurance proceeds to the reduction of the Loan serve to
cure any default in the payment thereof. In the event of foreclosure of this
Mortgage or other transfer of title to the Property in extinguishment of the
Loan secured hereby, all right, title and interest of Borrower in and to any
insurance policies then in force including any rights to unearned premiums and
in and to insurance proceeds then payable, shall pass to the purchaser or
grantee.

 

In case of Borrower’s failure to keep the Property properly insured as required
herein, Lender, its successors or assigns, may, at its option (but shall not be
required to) acquire such insurance as required herein at Borrower’s sole
expense.

 

Notwithstanding anything set forth in this Section 8 to the contrary, in the
event of loss or damage to the Property by fire or other casualty for which
insurance has been required by Lender and provided by Borrower, and (a) the
amount of such loss or damage does not exceed twenty-five percent (25%) of the
unpaid principal balance of the Note, or (b) restoration is required by the
terms of a Major Tenant Lease, Lender hereby agrees to allow the proceeds of
insurance to be used for the restoration of the Property and to release such
insurance proceeds to Borrower as such restoration progresses, provided:

 

(a)           Borrower is not in default beyond any applicable grace or cure
periods under any of the terms, covenants and conditions of this Mortgage, the
Note or any of the other Loan Documents;

 

13

--------------------------------------------------------------------------------


 

(b)           The Improvements, after such restoration, shall be at least eighty
percent (80%) leased pursuant to leases approved in writing by Lender;

 

(c)           The plans and specifications for the restoration of the Property
are approved in writing by Lender in advance;

 

(d)           At all times during such restoration, Borrower has deposited with
Lender funds which, when added to the insurance proceeds received by Lender, are
sufficient to complete the restoration of the Property in accordance with the
approved plans and specifications, and all applicable building codes, zoning
ordinances, regulations and Accessibility Laws, and further, that the funds
retained by Lender are sufficient to complete the restoration of the Property as
certified to Lender by Lender’s inspecting architect/engineer;

 

(e)           Borrower provides suitable completion, payment and performance
bonds, builders’ all risk insurance, and all necessary licenses and permits for
such restoration in form and amount acceptable to Lender;

 

(f)            The insurer under such policies of fire or other casualty
insurance does not assert any defense to payment under such policies against
Lender, Borrower, any tenant, or third party of Borrower with regard to the
Property;

 

(g)           Lender shall have the option, upon the completion of such
restoration of the Property, to apply any surplus insurance proceeds remaining
after the completion of such restoration, at par, to the reduction of the
outstanding principal balance of the Note; notwithstanding the fact that the
amount owing thereon may not then be due and payable or that said Loan is
otherwise adequately secured;

 

(h)           The funds held by Lender shall be disbursed no more often than
once per month and in not more than five (5) increments of not less than FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00) each, except the final disbursement of
such funds which may be in an amount less than FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00);

 

(i)            Lender’s obligation to make any such disbursement shall be
conditioned upon Lender’s receipt of written certification from Lender’s
inspecting architect/engineer (whose reasonable fees shall be reimbursed to
Lender by Borrower) that all construction and work for which such disbursement
is requested has been completed in accordance with the approved plans and
specifications and in accordance with all applicable building codes, zoning
ordinances and all other Laws and, further, that Borrower has deposited with
Lender sufficient funds to complete such restoration in accordance with Section
8(d); and

 

(j)            Lender shall be entitled to require and to impose such other
conditions to the release of such funds as would be customarily or reasonably be
required and imposed by local construction lenders for a project of similar
nature and cost.

 

9.             Liability Insurance. Borrower shall carry and maintain such
commercial general liability insurance as may from time to time be reasonably
required by Lender, taking into consideration the type of property being insured
and the corresponding liability exposure, on forms, with deductibles, in amounts
and with such company or companies licensed to do

 

14

--------------------------------------------------------------------------------


 

business in the state where the Property is located and as may be acceptable to
Lender. All such commercial general liability insurance shall be carried with a
company or companies which have and maintain a rating equivalent to at least
AA:X as shown in the most recent Best’s Key Rating Guide.  The original policy
or policies and all renewals thereof (or, at the sole option of Lender,
duplicate originals or certified copies thereof), together with a Certificate of
Insurance (Acord Form 25S) and receipts evidencing payment of the premium
therefor, shall be deposited with, held by and are hereby assigned to, Lender as
additional security for the Loan secured hereby. Such policy or policies of
insurance shall name Lender as an additional insured and shall provide for not
less than thirty (30) days prior Written Notice to Lender of any intent to
modify, cancel, non-renew, or terminate the policy or policies or the expiration
of such policy or policies of insurance, or the exclusion of any individual risk
such as acts of terrorism. Not less than fifteen (15) days prior to the
expiration dates of each policy or policies required of Borrower hereunder,
Borrower will deliver to Lender a renewal policy or policies marked “premium
paid” or accompanied by other evidence of payment and renewal satisfactory to
Lender.  In the event of foreclosure of this Mortgage or other transfer of title
to the Property in extinguishment of the Loan secured hereby, all right, title
and interest of Borrower, in and to any insurance policies then in force
including any rights to unearned premiums, and in and to insurance proceeds then
payable, shall pass to the purchaser or grantee.  In case of Borrower’s failure
to keep the Property properly insured as required herein, Lender, its successors
or assigns, may, at its option (but shall not be required to) acquire such
insurance as required herein at Borrower’s sole expense.

 

10.           Compliance With Laws.

 

(a)           Borrower shall observe, abide by and comply with all federal,
regional, state and local laws, codes, ordinances, statutes, rules, regulations,
decisions, orders, requirements or decrees relating to the Property enacted,
promulgated or issued by any federal, state, county or local governmental or
quasi-governmental authority or any agency or subdivision thereof having
jurisdiction over Borrower or the Property, which now or hereafter affect
Borrower or the Property, including Hazardous Waste Laws and Accessibility Laws
(collectively, the “Laws”), and to observe and comply with all conditions and
requirements necessary to preserve and extend any and all rights, licenses,
permits (including, but not limited to, zoning, variances, special exceptions
and nonconforming uses), privileges, franchises and concessions which are
applicable to the Property, or which have been granted to or contracted for by
Borrower in connection with any existing, presently contemplated or future uses
of the Property.

 

(b)           Borrower shall not engage in any transaction, which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Mortgage and the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). Borrower shall deliver to Lender such
certifications or other evidence from time to time throughout the term of this
Mortgage, as requested by Lender in its sole discretion, that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject

15

--------------------------------------------------------------------------------


 

to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (iii) one or more of the following circumstances is
true:

 

(i)            Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. § 2510.3-101(b)(2);

 

(ii)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. § 2510.3-101(f)(2);or

 

(iii)          Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R § 2510.3-101(c) or (e) or an
investment company registered under The Investment Company Act of 1940.

 

11.           Maintenance of Permits. Borrower shall obtain, keep and constantly
maintain in full force and effect during the entire term of this Mortgage, all
certificates, licenses and permits necessary to keep the Property operating for
the Existing Use and, except as specifically provided for in this Mortgage, not
to assign, transfer or in any manner change such certificates, licenses or
permits without first receiving the written consent of Lender.

 

12.           Obligations of Borrower as Lessor.

 

(a)           Borrower shall perform every obligation of Borrower (as the
landlord) and enforce every obligation of the tenant in any and every lease,
license or other occupancy agreement of or affecting the Property or any part
thereof (the “Occupancy Leases”), and not to modify, alter, waive or cancel any
such Occupancy Leases or any part thereof or rights thereunder, without the
prior written consent of Lender (but such consent shall not be required for such
action as to Occupancy Leases of three thousand (3,000) square feet or less if
such action is in the ordinary course of business of owning and operating the
Property in a prudent and business-like manner, on then current market terms),
nor collect for more than thirty (30) days in advance of the date due any Rents
that may be collectible under any such Occupancy Leases and, except as provided
for in this Mortgage, not to assign any such Occupancy Lease(s) or any such
Rents relating thereto, to any party other than Lender, without the prior
written consent of Lender. Borrower will notify Lender in writing of any default
under any Occupancy Lease. In the event of default under any such Occupancy
Lease by reason of failure of Borrower to keep or perform one or more of the
covenants, agreements or conditions thereof, Lender is hereby authorized and
empowered, and may, at its sole option, remedy, remove or cure any such default,
and further, Lender may, at its sole option and in its sole discretion but
without obligation to do so, pay any sum of money deemed necessary by Lender for
the performance of said covenants, agreements and conditions, or for the curing
or removal of any such default, and incur all expenses and obligations which
Lender may consider necessary or reasonable in connection therewith, and
Borrower shall repay on demand all such sums so paid or advanced by Lender
together with interest thereon until paid at the lesser of either: (i) the
highest rate of interest then allowed by the Laws of the State of Florida, or,
if controlling, the Laws of the United States, or (ii) the then applicable
interest rate of the Note plus five hundred (500) basis points per annum; all of
such sums, if unpaid, shall be added to and become part of the Loan.

 

16

--------------------------------------------------------------------------------


 

(b)           All such Occupancy Leases hereafter made shall be subject to the
approval of Lender and: (i) shall be at competitive market rental rates then
prevailing in the geographic area for projects used for the Existing Use
comparable to the Property; (ii) shall have lease terms of not less than three
(3) years; and (iii) at Lender’s option, shall be superior or subordinate in all
respects to the lien of this Mortgage. Provided, however, that Lender shall not
require approval in advance of any Occupancy Leases which conform to the
Borrower’s Form Lease (as hereinafter defined) as previously approved by Lender,
except as set forth below. Neither the right nor the exercise of the right
herein granted unto Lender to keep or perform any such covenants, agreements or
conditions as aforesaid shall preclude Lender from exercising its option to
cause the whole Loan secured hereby to become immediately due and payable by
reason of Borrower’s default in keeping or performing any such covenants,
agreements or conditions.

 

(c)           Lender has approved a form of Occupancy Lease to be used by
Borrower in connection with the Property (the “Form Lease”).  Borrower shall
not, without the prior written consent of Lender, modify or alter the Form Lease
in any material respect. In addition, Borrower shall not, without the prior
written consent of Lender, surrender, terminate, modify or alter, either orally
or in writing, any Occupancy Lease now existing or hereafter made with any Major
Tenant (as hereinafter defined) for all or part of the Property, permit an
assignment or sublease of any such Occupancy Lease, or request or consent to the
subordination of any Occupancy Lease to any lien subordinate to this Mortgage.
Borrower shall furnish Lender with copies of all executed Occupancy Leases of
all or any part of the Property now existing or hereafter made, and Borrower
shall assign to Lender (which assignment shall be in form and content acceptable
to Lender), as additional security for the Note and the Loan, all Occupancy
Leases now existing or hereafter made for all or any part of the Property.
Additionally, if any Occupancy Lease contains a provision allowing the tenant to
terminate their lease upon payment of a lease termination fee, Borrower agrees
that all such sums shall constitute rent, and shall be paid to Lender so long as
this Mortgage is in effect.

 

Notwithstanding the foregoing approval by Lender of Borrower’s Form Lease,
Lender hereby specifically reserves the right to approve all prospective tenants
under all Occupancy Leases hereafter proposed to be made if either: (i) the term
thereof, excluding options to renew the same, exceeds five (5) years; or (ii)
the net rentable area to be occupied thereunder, including expansion options,
exceeds ten percent (10%) of the net leasable area of each of the buildings
comprising the Improvements (the tenants under such leases being hereinafter
referred to as “Major Tenants”). Borrower shall notify Lender in writing of all
prospective Major Tenants, and shall deliver to Lender, at Borrower’s sole cost
and expense, a copy of the prospective Major Tenant’s current financial
statement and the most recent Dun & Bradstreet credit report on said prospective
Major Tenant. The financial statement delivered to Lender hereunder shall be
certified as true and correct by the Major Tenant, or, if available, by a
certified public accountant. If Lender fails to respond within ten (10) business
days after receipt from Borrower of an Occupancy Lease, together with tenant
credit information, Lender shall be deemed to have approved such Occupancy
Lease; provided that all items so submitted shall be sent certified mail,
labeled with the following statement: “TIME SENSITIVE RESPONSE REQUIRED WITHIN
TEN (10) BUSINESS DAYS OF ACTUAL RECEIPT.

 

17

--------------------------------------------------------------------------------


 

(d)           In no event shall Borrower exercise any right to relocate any
lessee outside the Property pursuant to any right set forth in an Occupancy
Lease without the prior written consent of Lender.

 

13.           Maintenance of Parking & Access; Prohibition Against Alteration;
Separate Tax Lot.

 

(a)           Borrower shall construct, keep and constantly maintain, as the
case may be, all curbs, drives, parking areas and the number of parking spaces
heretofore approved by Lender, or heretofore or hereafter required by any Laws
or any governmental body, agency or authority having jurisdiction over Borrower
or the Property, and as required by the terms of the Occupancy Leases, and not
to alter, erect, build or construct upon any portion of the Property, any
building, structure or improvement of any kind whatsoever, the erection,
building or construction of which has not been previously approved by Lender in
writing, which approval shall be at the sole discretion of Lender provided,
however, that the initial construction of World Savings Bank and other tenant
buildout pursuant to approved Occupancy Leases, which is ongoing as of the date
hereof, is specifically permitted.

 

(b)           Borrower shall cause the Property to remain separately assessed
for real estate tax purposes as a separate tax lot or lots.

 

14.           Execution of Additional Documents. Borrower shall do, make,
execute, acknowledge, witness and deliver all deeds, conveyances, mortgages,
deeds of trust, assignments, estoppel certificates, subordination
non-disturbance and attornments, notices of assignments, transfers, assurances,
security agreements, financing statements and renewals thereof, and all other
instruments or other acts necessary, as Lender shall from time to time require
for the purpose of better assuring, conveying, assigning, transferring, securing
and confirming unto Lender the Property and rights hereby encumbered, created,
conveyed, assigned or intended now or hereafter so to be encumbered, created,
conveyed or assigned, or which Borrower may now be or may hereafter become bound
to encumber, create, convey or assign to Leader, or for the purpose of carrying
out the intention or facilitating the performance of the terms of this Mortgage,
or for filing, registering or recording this Mortgage, and to pay all filing,
registration or recording fees and all taxes, costs and other expenses,
including Reasonable Attorneys’ Fees, incident to the preparation, execution,
acknowledgment, delivery and recordation of any of the same. By signing this
Mortgage, Borrower authorizes Lender to file such financing statements, with or
without the signature of Borrower, as Lender may elect, as may be necessary or
desirable to perfect the lien of Lender’s security interest in the Fixtures and
Personal Property. Without limiting any other provision herein, Borrower hereby
authorizes Lender to file one or more financing statements and any renewal or
continuation statements thereof, describing the Property and the proceeds of the
Property, including, without limitation, a financing statement covering “all
assets of Borrower all proceeds therefrom, and all rights and privileges with
respect thereto”. Borrower further authorizes Lender to file, with or without
any additional signature from Borrower, as Lender may elect, such amendments and
continuation statements as Lender may deem necessary or desirable from time to
time to perfect or continue the lien of Lender’s security interest in the
Fixtures and Personal Property. Borrower hereby ratifies any financing
statements that may have been filed by Lender in advance of the date hereof to
perfect Lender’s security interest in the Fixtures and Personal Property.

 

18

--------------------------------------------------------------------------------


 

15.           After Acquired Property Secured. Borrower shall subject to the
lien of this Mortgage all right, title and interest of Borrower in and to all
extensions, improvements, betterments, renewals, substitutions and replacements
of, and all additions and appurtenances to, the Property hereinabove described,
hereafter acquired by or released to Borrower, or constructed, assembled or
placed by Borrower on the Real Property, and all conversions of the security
constituted thereby,  immediately upon such acquisition,  release, 
construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, deed of trust, encumbrance,
conveyance, assignment or other act by Borrower, as fully, completely and with
the same effect as though now owned by Borrower and specifically described
herein, but at any and all times, Borrower will execute and deliver to Lender
any and all such further assurances, mortgages, deeds of trust, conveyances,
security agreements, financing statements or assignments thereof or security
interests therein as Lender may reasonably require for the purpose of expressly
and specifically subjecting the same to the lien of this Mortgage.

 

16.           Payments by Lender on Behalf of Borrower.  Borrower shall make
payment of any taxes, assessments or public charges on or with respect to the
Property before the same shall become delinquent, or to make payment of any
insurance premiums or other charges, impositions, or liens herein or elsewhere
required to be paid by Borrower, or if Borrower shall fail so to do, then
Lender, at its sole option, but without obligation to do so, may make payment or
payments of the same and also may redeem the Property from tax sale without any
obligation to inquire into the validity of such taxes, assessments, charges,
impositions or liens. In the case of any such payment by Lender, Borrower agrees
to reimburse Lender, upon demand therefor, the amount of such payment and of any
fees and expenses attendant in making the same, together with interest thereon
at the lesser of either: (a) the highest rate of interest then allowed by the
Laws of the State of Florida or, if controlling, the Laws of the United States,
or (b) the then applicable interest rate of the Note plus five hundred (500)
basis points per annum; and until paid such amounts and interest shall be added
to and become part of the Loan secured hereby to the same extent that this
Mortgage secures the repayment of the Loan.  In making payments authorized by
the provisions of this Section 16, Lender may do so whenever, in Lender’s sole
judgment and discretion, such advance or advances are necessary or desirable to
protect the full security intended to be afforded by this Mortgage.  Neither the
right nor the exercise of the rights herein granted to Lender to make any such
payments as aforesaid shall preclude Lender from exercising its option to cause
the Loan secured hereby to become immediately due and payable by reason of
Borrower’s default in making such payments as hereinabove required.

 

17.           Funds Held by Lender for Taxes, Assessments, Insurance Premiums
and Other Charges. In order to more fully protect the security of this Mortgage,
Borrower shall deposit with Lender, together with and in addition to each
monthly payment due on account of the Loan, an amount equal to one-twelfth
(1/12th) of the annual total of such taxes, assessments, insurance premiums and
other charges (all as estimated by Lender in its sole discretion) so that, at
least thirty (30) days prior to the due date thereof, Lender shall be able to
pay in full all such taxes, assessments, insurance premiums and other charges as
the same shall become due. Lender may hold the sums so deposited without paying
interest, commingle same with its general funds and/or apply the same to the
payment of said taxes, assessments, insurance premiums or other charges as they
become due and payable.  If at any time the funds so held by Lender are
insufficient to pay such taxes, assessments, insurance premiums or other charges
as they become

 

19

--------------------------------------------------------------------------------


 

due and payable, Borrower shall immediately, upon Written Notice and demand by
Lender, deposit with Lender the amount of such deficiency. The failure on the
part of Borrower to do so shall entitle Lender, at Lender’s sole option, to make
such payments in accordance with the rights and pursuant to the conditions
elsewhere provided in this Mortgage. Whenever any default exists under this
Mortgage, Lender may, at Lender’s sole option but without an obligation so to
do, apply any funds so held by Lender pursuant to this Section 17 toward the
payment of the Loan, notwithstanding the fact that the amount owing thereon may
not then be due and payable or that the Loan may otherwise be adequately
secured, in such order and manner of application as Lender may elect.

 

18.           Condemnation: Eminent Domain. All claims and rights of action for,
and all awards and other compensation heretofore or hereafter made to Borrower
and all subsequent owners of the Property in any taking by eminent domain,
recovery for inverse condemnation or by deed in lieu thereof, whether permanent
or temporary, of all or any part of the Property or any easement or any
appurtenance thereto, including severance and consequential damages and change
in grade of any way, street, avenue, road, alley, passage or public place, are
hereby assigned to Lender. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, and authorizes, directs and empowers
Lender, at the option of Lender as said attorney-in-fact, on behalf of Borrower,
its successors and assigns, to adjust or compromise the claim for any such
award, and alone to collect and receive the proceeds thereof, to give proper
receipts and acquittances therefor and, after deducting any expenses of
collection, at Lender’s sole option either:

 

(a)           to apply the net proceeds as a credit upon any portion of the
Loan, as selected by Lender, notwithstanding the fact that the amount owing
thereon may not then be due and payable, or that the Loan is otherwise
adequately secured. In the event Lender applies such awards to the reduction of
the outstanding Loan evidenced by the Note, such proceeds shall be applied at
par, and the monthly installments due and payable under the Note shall be
reduced accordingly as calculated by Lender; however no such application shall
serve to cure an existing default of Borrower; or

 

(b)           to hold said proceeds without any allowance of interest, and make
the same available for restoration or rebuilding of the Improvements. In the
event that Lender elects to make said proceeds available to reimburse Borrower
for the cost of the restoration or rebuilding of the Improvements on the Real
Property, such proceeds shall be made available in the manner and under the same
conditions as required under Section 8 hereof.  If the proceeds are made
available by Lender to reimburse Borrower for the cost of said restoration or
rebuilding, any surplus which may remain out of said award after payment of such
cost of restoration or rebuilding, shall be applied on account of the Loan at
par notwithstanding the fact that the amount owing thereon may not then be due
and payable or that the Loan may otherwise be adequately secured.

 

Borrower further covenants and agrees to give Lender immediate notice of the
actual or threatened commencement of any proceedings under eminent domain, and
to deliver to Lender copies of any and all papers served in connection with any
such proceedings. Borrower further covenants and agrees to make, execute and
deliver to Lender, at any time or times, upon request, free, clear and
discharged of any encumbrance of any kind whatsoever, any and all further

 

20

--------------------------------------------------------------------------------


 

assignments and/or other instruments deemed necessary by Lender for the purpose
of validly and sufficiently assigning all such awards and other compensation
heretofore or hereafter made to Lender (including the assignment of any award
from the United States government at any time after the allowance of the claim
therefor, the ascertainment of the amount thereof and the issuance of the
warrant for payment thereof).

 

If either: (i) any part of any of the Improvements situated on the Real Property
shall be condemned by any governmental authority having jurisdiction; or (ii)
lands constituting a portion of the Real Property shall be condemned by any
governmental authority having jurisdiction, in either case such that the
remaining Property is in violation of applicable parking, zoning, platting, or
other ordinances, or fails to comply with the terms of the Occupancy Leases with
Major Tenants, then Lender shall be entitled to application of condemnation
proceeds to the outstanding principal balance of the Note at par, and the right
to accelerate the maturity date of the Note and require payment in full without
the imposition of a Prepayment Premium.

 

19.           Costs of Collection. In the event that the Note is placed in the
hands of an attorney for collection, or in the event that Lender shall become a
party either as plaintiff or as defendant, in any action, suit, appeal or legal
proceeding (including, without limitation, foreclosure, condemnation,
bankruptcy, administrative proceedings or any proceeding wherein proof of claim
is by law required to be filed), hearing, motion or application before any court
or administrative body in relation to the Property or the lien and security
interest granted or created hereby or herein, or for the recovery or protection
of the Loan or the Property, or for the foreclosure of this Mortgage, or for the
enforcement of the terms and conditions of the Loan Documents, Borrower shall
indemnify, save, defend and hold Lender harmless from and against any and all
Losses incurred by Lender on account thereof, and Borrower shall repay, on
demand, all such Losses, together with interest thereon until paid at the lesser
of either (a) the highest rate of interest then allowed by the Laws of the State
of Florida, or, if controlling, the Laws of the United States, or (b) the then
applicable rate of interest of the Note plus five hundred (500) basis points per
annum; all of which sums, if unpaid, shall be added to and become a part of the
Loan.

 

20.           Default Rate. Any sums not paid when due, whether maturing by
lapse of time or by reason of acceleration under the provisions of the Note,
this Mortgage or any of the other Loan Documents, and whether principal,
interest or money owing for advancements pursuant to the terms of this Mortgage
or any other Loan Document, shall bear interest until paid at the lesser of
either (a) the highest rate of interest then allowed by the Laws of the State of
Florida, or, if controlling, the Laws of the United States, or (b) the then
applicable rate of interest of the Note plus five hundred (500) basis points per
annum; all of which sums shall be added to and become a part of the Loan.

 

21.           Savings Clause. Notwithstanding any provisions in the Note or in
this Mortgage to the contrary, the total liability for payments in the nature of
interest, including but not limited to Prepayment Premiums, default interest and
late payment charges, shall not exceed the limits imposed by the Laws of the
State of Florida or, if controlling, the Laws of the United States, relating to
maximum allowable charges of interest.  Lender shall not be entitled to receive,
collect or apply, as interest on the Loan, any amount in excess of the maximum
lawful rate of interest permitted to be charged by any Laws. In the event Lender
ever receives, collects or applies as interest any such excess, such amount
which would be excessive interest shall be

 

21

--------------------------------------------------------------------------------


 

applied to reduce the unpaid principal balance of the Loan evidenced by the
Note.  If the unpaid principal balance of such Loan has been paid in full, any
remaining excess shall be forthwith returned to Borrower.

 

22.           Bankruptcy, Reorganization or Assignment. It shall be a default
hereunder if Borrower or any general partner or managing member of Borrower
shall: (a) elect to dissolve or liquidate its business organization or wind up
its business affairs without receiving the prior written approval of Lender; (b)
consent to the appointment of a receiver, trustee or liquidator of all or a
substantial part of its assets; (c) be adjudicated as bankrupt or insolvent, or
file a voluntary petition in bankruptcy, or admit in writing its inability to
pay its debts as they become due; (d) make a general assignment for the benefit
of creditors; (e) file a petition under or take advantage of any insolvency law;
(f) file an answer admitting the material allegations of a petition filed
against Borrower or any general partner or managing member of Borrower in any
bankruptcy, reorganization or insolvency proceeding, or fail to cause the
dismissal of such petition within thirty (30) days after the filing of said
petition; (g) take action for the purpose of effecting any of the foregoing; or
(h) if any order, judgment or decree shall be entered upon an application of a
creditor of Borrower or any general partner or managing member of Borrower by a
court of competent jurisdiction approving a petition seeking appointment of a
receiver or trustee of all or a substantial part of Borrower’s assets or any of
Borrower’s general partner’s or managing member’s assets and such order,
judgment or decree shall continue unstayed and in effect for a period of thirty
(30) days.

 

23.           Time is of the Essence, Monetary and Non-Monetary Defaults. It is
understood by Borrower that time is of the essence hereof in connection with all
obligations of Borrower herein and any of the other Loan Documents.

 

Lender, at its sole option, may declare the Loan, as well as all other monies
secured or evidenced hereby or by any of the other Loan Documents, including,
without limitation, all Prepayment Premiums (to the extent permitted by the Laws
of the State of Florida) and late payment charges, to be in default and
forthwith due and payable, in the event:

 

(a)           Borrower defaults in the payment of any monthly installment of the
Note, whether of principal or interest, or both, or in the payment of any other
sums of money referred to herein or in the Note or in any of the other Loan
Documents, promptly and fully when the same shall be due, without notice or
demand from Lender to Borrower in regard to such Monetary Default (as
hereinafter defined).

 

(b)           Borrower breaches or defaults on any of the terms, covenants,
conditions and agreements of the Note, this Mortgage, or any other Loan
Documents; or in the event that each and every one of said terms, covenants,
conditions and agreements is not otherwise either duly, promptly and fully
discharged or performed, and any such Non-Monetary Default (as hereinafter
defined) remains uncured for a period of thirty (30) days after Written Notice
thereof has been delivered from Lender to Borrower; unless such Non-Monetary
Default cannot be cured within said thirty (30) day period, in which event
Borrower shall have a reasonable period of time to complete cure, provided that
action to cure such Non-Monetary Default is promptly commenced within said
thirty (30) day period, and Borrower is, in Lender’s sole judgment, not

 

22

--------------------------------------------------------------------------------


 

diminishing or impairing the value of the Property, and is diligently pursuing a
cure to completion, but in no event longer than ninety (90) days.

 

(c)           Any representation or warranty of Borrower or of its members,
general partners, principals, affiliates, agents or employees, or of any
Guarantor made herein or in or in any other Loan Document, in any guaranty, or
in any certificate, report, financial statement or other instrument or document
furnished to Lender shall have been false or misleading in any material respect
when made.

 

(d)           Any seizure or forfeiture of the Property, or any portion thereof,
or Borrower’s interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower, its affiliates, or any tenant in the Property under
any federal, state or local law.

 

(e)           If Borrower consummates a transaction which would cause this
Mortgage or Lender’s exercise of its rights under this Mortgage, the Note or the
other Loan Documents to constitute a nonexempt prohibited transaction under
ERISA or result in a violation of a state statute regulating governmental plans,
subjecting Lender to liability for a violation of ERISA or a state statute.

 

(f)            Any default occurs in the performance of any covenant or
obligation of Borrower or any other party under any indemnity or guaranty
delivered to Lender in connection with the Loan and such default continues
beyond the expiration of applicable notice and cure periods.

 

Upon the occurrence of any one of the above events, and at the option of Lender,
the principal of and the interest accrued on the Loan and all other sums secured
by this Mortgage and the other Loan Documents shall immediately become due and
payable as if all of said sums of money were originally stipulated to be paid on
such day. In addition, Lender may avail itself of all rights and remedies
provided by law or equity, and may foreclose or prosecute a suit at law or in
equity as if all monies secured hereby had matured prior to its institution,
anything in this Mortgage or any of the other Loan Documents to the contrary
notwithstanding. Lender shall have no obligation to give Borrower notice of, or
any period to cure, any Monetary Default or any Incurable Default (as
hereinafter defined) prior to exercising its rights, powers, privileges and
remedies.

 

As used herein, the term “Monetary Default” shall mean any default which can be
cured by the payment of money such as, but not limited to, the payment of
principal and interest due under the Note, or the payment of taxes, assessments
and insurance premiums when due as provided in this Mortgage. As used herein,
the term “Non-Monetary Default” shall mean any default that is not a Monetary
Default or an Incurable Default. As used herein, the term “Incurable Default”
shall mean either: (i) any voluntary or involuntary sale, assignment,
mortgaging, encumbering or transfer in violation of the covenants contained
herein or any of the other Loan Documents; or (ii) if Borrower, or any person or
entity comprising Borrower or any guarantor or indemnitor of the Loan, should
breach any of the provisions of Section 22.

 

24.           Foreclosure. Upon the occurrence of a default hereunder, Lender
may institute an action to foreclose this Mortgage as to the amount so declared
due and payable, and thereupon

 

23

--------------------------------------------------------------------------------


 

the Property (or any portion thereof) shall be sold according to law to satisfy
and pay the same, together with all costs, expenses and allowances thereof,
including, without limitation, Reasonable Attorneys’ Fees. The Property may be
sold in one parcel, several parcels or groups of parcels, and Lender shall be
entitled to bid at the sale, and, if Lender is the highest bidder for the
Property or any part or parts thereof, Lender shall be entitled to purchase the
same.  The failure or omission on the part of Lender to exercise the option for
acceleration of maturity of the Note and foreclosure of this Mortgage following
any default as aforesaid or to exercise any other option or remedy granted
hereunder to Lender when entitled to do so in any one or more instances, or the
acceptance by Lender of partial payment of the Loan secured hereby, whether
before or subsequent to Borrower’s default hereunder, shall not constitute a
waiver of any such default or the right to exercise any such option or remedy,
but such option or remedy shall remain continuously in force. Acceleration of
the maturity of the Note, once claimed hereunder by Lender, at the option of
Lender, may be rescinded by written acknowledgment to that effect by Lender, but
the tender and acceptance of partial payments alone shall not in any way either
affect or rescind such acceleration of maturity, nor act as a waiver, accord and
satisfaction, modification, novation or similar defense.

 

25.           UCC Remedies. Upon the occurrence of a default, Lender may
exercise its rights of enforcement with respect to the Fixtures and Personal
Property under the UCC, and in conjunction with, in addition to or in
substitution for those rights and remedies:

 

(a)           Written Notice mailed to Borrower as provided herein ten (10) days
prior to the date of public sale of the Fixtures and Personal Property or prior
to the date after which private sale of the Fixtures and Personal Property will
be made shall constitute reasonable notice;

 

(b)           any sale made pursuant to the provisions of this Section shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with the sale of the Mortgaged Property under power of
sale as provided herein upon giving the same notice with respect to the sale of
the Fixtures and Personal Property hereunder as is required for such sale of the
Mortgaged Property under power of sale;

 

(c)           in the event of a foreclosure sale, whether made under the terms
hereof, or under judgment of a court, the Fixtures and Personal Property and the
Mortgaged Property may, at the option of Lender, be sold as a whole;

 

(d)           it shall not be necessary that Lender take possession of the
Fixtures and Personal Property or any part thereof prior to the time that any
sale pursuant to the provisions of this Section is conducted and it shall not be
necessary that the Fixtures and Personal Property or any part thereof be present
at the location of such sale;

 

(e)           prior to application of proceeds of disposition of the Fixtures
and Personal Property to the secured indebtedness, such proceeds shall be
applied to the reasonable expenses of retaking, holding, preparing for sale or
lease, selling, leasing and the like and the Reasonable Attorneys Fees and other
legal expenses incurred by Lender;

 

(f)            any and all statements of fact or other recitals made in any bill
of sale or assignment or other instrument evidencing any foreclosure sale
hereunder as to nonpayment of

 

24

--------------------------------------------------------------------------------


 

the indebtedness or as to the occurrence of any default, or as to Lender having
declared all of such indebtedness to be due and payable, or as to notice of
time, place and terms of sale and of the properties to be sold having been duly
given, or as to any other act or thing having been duly done by Lender, shall be
taken as prima facie evidence of the truth of the facts so stated and recited;

 

(g)           Lender may appoint or delegate any one (1) or more persons as
agent to perform any act or acts necessary or incident to any sale held by
Lender, including the sending of notices and the conduct of the sale, but in the
name and on behalf of Lender; and

 

(h)           this Mortgage covers Goods which are or are to become Fixtures
related to the Real Property, and covers As-Extracted Collateral related to the
Real Property. A carbon, photographic or other reproduction of this Mortgage or
of any financing statement relating to this Mortgage shall be sufficient as a
financing statement.  This Mortgage shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the
Property and is to be filed for record in the real estate records in the Office
of the County Clerk where the Property (including said fixtures) is situated.
This Mortgage shall also be effective as a financing statement As-Extracted
Collateral with respect to all As-Extracted Collateral included within the Real
Property (including, without limitation, all oil, gas, other minerals, and other
substances of value which may be extracted from the earth and all accounts
arising out of the sale at the wellhead or minehead thereof), and is to be filed
for record in the real estate records of the county where the Property is
situated. The mailing address of Borrower is set forth in Section 43 of this
Mortgage and the address of Lender from which information concerning the
security interest may be obtained is the address of Lender set forth in Section
43 of this Mortgage.

 

26.           Protection of Lender’s Security. At any time after default
hereunder, Lender, or Lender’s agents or contractors, is authorized, without
notice and in Lender’s sole discretion, to enter upon and take possession of the
Property or any part thereof, and to perform any acts which Lender deems
necessary or proper to conserve the security interest herein intended to be
provided by the Property, to operate any business or businesses conducted
thereon, and to collect and receive all Rents thereof and therefrom, including
those past due as well as those accruing thereafter.

 

27.           Appointment of Receiver. If, at any time after a default
hereunder, Lender deems, in Lender’s sole discretion, that a receivership may be
necessary to protect the Property or its Rents, whether before or after maturity
of the Note and whether before or at the time of or after the institution of
foreclosure or suit to collect the Loan or to enforce this Mortgage or any of
the other Loan Documents, Lender, as a matter of strict right and regardless of
the value of the Property or the amounts due hereunder or secured hereby, or of
the solvency of any party bound for the payment of such indebtedness, shall have
the right, upon ex parte application and without notice to anyone, and by any
court having jurisdiction, to the appointment of a receiver to take charge of,
manage, preserve, protect and operate the Property, to collect the Rents
thereof, to make all necessary and needful repairs, and to pay all taxes,
assessments, insurance premiums and other such charges against and expenses of
the Property, and to do such other acts as may by such court be authorized and
directed, and after payment of the expenses of the receivership and the
management of the Property, to apply the net proceeds of such receivership in
reduction of

 

25

--------------------------------------------------------------------------------


 

the Loan or in such other manner as the said court shall direct notwithstanding
the fact that the amount owing thereon may not then be due and payable or the
said Loan is otherwise adequately secured. Such receivership shall, at the
option of Lender, continue until full payment of all sums hereby secured or
until title to the Property shall have passed by sale under this Mortgage,
Borrower hereby specifically waives its right to object to the appointment of a
receiver as aforesaid, and hereby expressly agrees that such appointment shall
be made as an admitted equity and as a matter of absolute right to Lender.

 

28.           Rights and Remedies Cumulative; Forbearance Not a Waiver. The
rights and remedies herein provided are cumulative, and Lender, as the holder of
the Note and of every other obligation secured hereby, may recover judgment
thereon, issue execution therefor and resort to every other right or remedy
available at law or in equity, without first exhausting any right or remedy
available to Lender and without affecting or impairing the security of any right
or remedy afforded hereby, and no enumeration of special rights or powers by any
provisions hereof shall be construed to limit any grant of general rights or
powers, or to take away or limit any and all rights granted to or vested in
Lender by law or equity. Borrower further agrees that no delay or omission on
the part of Lender to exercise any rights or powers accruing to it hereunder
shall impair any such right or power, or shall be construed to be a waiver of
any such default hereunder or an acquiescence therein; and every right, power
and remedy granted herein or by law or equity to Lender may be exercised from
time to time as often as Lender deems expedient.

 

Lender may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the Loan, in
whole or in part, and in such portions and in such order as may seem best to
Lender in its sole discretion, and any such action shall not be considered as a
waiver of any of the rights, benefits, liens or security interests evidenced by
this Mortgage. To the full extent Borrower may do so, Borrower agrees that
Borrower will not at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force pertaining to the rights and
remedies of sureties or providing for any appraisement, valuation, stay,
extension or redemption, and Borrower, for Borrower and Borrower’s heirs,
devisees, representatives, successors and assigns, and for any and all persons
ever claiming any interest in the Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of intention to mature or declare due the whole of the
secured indebtedness, notice of election to mature or declare due the whole of
the secured indebtedness and all rights to a marshaling of the assets of
Borrower, including the Property, or to a sale in inverse order of alienation in
the event of foreclosure of the liens and security interests hereby created.
Borrower shall not have or assert any right under any statute or rule of law
pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents or other
matters whatever to defeat, reduce or affect the right of Lender under the terms
of this Mortgage to a sale of the Property for the collection of the secured
indebtedness without any prior or different resort for collection, or the right
of Lender under the terms of this Mortgage to the payment of such indebtedness
out of the proceeds of sale of the Property in preference to every other
claimant whatever. If any law referred to in this Section and now in force, of
which Borrower or Borrower’s heirs, devisees, representatives, successors and
assigns and such other persons claiming any interest in the Property might take
advantage despite this Section, shall

 

26

--------------------------------------------------------------------------------


 

hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to preclude the application of this Section.

 

29.           Modification Not an Impairment of Security. Lender, without notice
and without regard to the consideration, if any, paid therefor, and
notwithstanding the existence at that time of any inferior mortgages, deeds of
trust, or other liens thereon, may release any part of the security described
herein, or may release any person or entity liable for the Loan secured hereby
without in any way affecting the priority of this Mortgage, to the full extent
of the Loan remaining unpaid hereunder, upon any part of the security not
expressly released. Lender may, at its option and within Lenders sole
discretion, also agree with any party obligated on the Loan, or having any
interest in the security described herein, to extend the time for payment of any
part or all of the Loan, and such agreement shall not, in any way, release or
impair this Mortgage, but shall extend the same as against the title of all
parties having any interest in said security, which interest is subject to this
Mortgage.

 

30.           Property Management and Leasing. The exclusive manager of the
Property shall be Borrower, or such other manager as may be first approved in
writing by Lender.  The exclusive leasing agent of the Property, if other than
Borrower or the foregoing party, shall be first approved in writing by Lender.
The management and leasing contracts (or in the absence of any such written
contract, a letter so stating and further identifying the name of the person or
entity charged with the responsibility for managing and/or leasing the Property)
shall be subordinate to this Mortgage, and satisfactory to and subject to the
prior written approval of Lender throughout the term of the Loan.  Upon default
in either of these requirements, then the whole of the Loan hereby secured
shall, at the election of Lender, become immediately due and payable, together
with any Prepayment Premium, late payment charges and all other sums required by
the Note or the other Loan Documents, and Lender shall be entitled to excercise
any or all remedies provided for or referenced in this Mortgage.

 

31.           Modification Not a Waiver.  In the event Lender (a) releases, as
aforesaid, any part of the security described herein or any person or entity
liable for the Loan; (b) grants an extension of time for the payment of the
Note; (c) takes other or additional security for the payment of the Note; or (d)
waives or fails to exercise any rights granted herein, in the Note, or any of
the other Loan Documents, any said act or omission shall not release Borrower,
subsequent purchasers of the Property or any part thereof, or makers, sureties,
endorsers or guarantors of the Note, if any, from any obligation or any covenant
of this Mortgage, the Note or any of the other Loan Documents, nor preclude
Lender from exercising any right, power or privilege herein granted or intended
to be granted in the event of any other default then made, or any subsequent
default.

 

32.           Transfer of Property or Controlling Interest in Borrower;
Assumption. Except as set forth in Section 38(b) hereof, without the prior
written consent of Lender, the sale, transfer, assignment or conveyance of all
or any portion of the Property, or the transfer, assignment or conveyance of a
controlling interest in Borrower or its general partner or managing member, or
any guarantor, whether voluntary or by operation of law, without the prior
written consent of Lender, shall constitute a default hereunder, and entitle
Lender, at Lender’s sole option, to accelerate all sums due on the Note,
together with any Prepayment Premiums (to the extent permitted by the Laws of
the State of Florida), late payment charges or any other amounts

 

27

--------------------------------------------------------------------------------


 

secured hereby. Lender may, however, elect to waive the option to accelerate
granted hereunder if, prior to any such sale, transfer, assignment or conveyance
of the Property, the following conditions shall be fully satisfied: (a) Lender
acknowledges in writing that, in Lender’s sole discretion, the creditworthiness
of the proposed transferee and the ability and experience of the proposed
transferee to operate the Property are satisfactory to Lender; (b) Lender and
the proposed transferee stall enter into an agreement in writing that (i) the
rate of interest payable on the Loan secured hereby shall be at such rate as
Lender shall determine, (ii) the repayment schedule as set forth in the Note
shall be modified by Lender, in Lender’s sole discretion, to initiate
amortization or modify the existing amortization schedule in order to amortize
the then remaining unpaid principal balance of the Note secured hereby over a
period of time as determined by Lender, in Lender’s sole discretion, without a
change in the maturity date of the Note, and (iii) the proposed transferee shall
assume all obligations of Borrower under the Note, this Mortgage and the other
Load Documents in writing and an assumption fee, to be determined by Lender in
Lender’s sole discretion, may be charged by Lender; (c) Lender shall receive,
for Lender’s review and approval, copies of all transfer documents; and (d)
Borrower or the transferee shall pay all costs and expenses in connection with
such transfer and assumption, without limitation, all fees and expenses incurred
by Lender.

 

Borrower, or any subsequent owner of the Property or any portion thereof, shall
do all things necessary to preserve and keep in full force and effect its and
their legal existence. franchises, rights and privileges as a corporation,
partnership or limited liability company, as the case may be, under the laws of
the State of its formation and its right to own property and transact business
in the State of Florida. It shall be a default hereunder if Borrower, or any
subsequent owner of the Property or any portion thereof, shall amend, modify,
transfer, assign or terminate the applicable governing documents for such
entity, including its partnership agreement, certificate of partnership,
operating agreement, articles of organization, regulations, articles of
incorporation or bylaws, as the case may be (as applicable, the “Governing
Documents”), of Borrower or such subsequent owner without the prior written
consent of Lender. Borrower, or such subsequent owner of the Property, shall
provide Lender with copies of any proposed amendment to its applicable Governing
Documents, so that Lender may, in Lender’s sole discretion, determine whether
such amendment adversely affects Lender, the Property or the security value
thereof. Provided, however, that any amendment, modification, transfer,
assignment or termination of Borrower’s applicable Governing Documents or any
other action pursuant to which the current general partner or managing member of
Borrower shall either: (i) cease to be the general partner or managing member of
Borrower; or (ii) except to the extent permitted herein, cease to own or
maintain a partnership or membership interest in Borrower equal to or greater
than its partnership or membership interest at the time this Mortgage is
executed, shall be deemed to have a material adverse effect upon Lender and the
Property, and shall be a default hereunder.

 

Borrower shall not change its name or identity in any manner which may make any
financing or continuation statement filed in connection with the Loan seriously
misleading within the meaning of the UCC enacted in the State of Florida or
change its jurisdiction of organization unless Borrower shall have delivered to
Lender written notice thereof not less than thirty (30) days before the
effective date of such change and shall have taken all action which Lender
determines to be reasonably necessary or desirable to confirm and protect
Lender’s security interests and rights under this Mortgage and the perfection
and priority thereof.

 

28

--------------------------------------------------------------------------------


 

Borrower will not change its principal places of business unless it shall have
given Lender prior written notice of its intent to do so not less than thirty
(30) days in advance of the effective date of such change. Borrower shall bear
all costs incurred by Lender in connection with any such change including,
without limitation, Reasonable Attorney’s Fees.

 

In the event the ownership of the Property, or any part thereof, shall become
vested in a person or entity other than Borrower, whether with or without the
prior written consent of Lender, Lender may, without notice to Borrower, deal
with such successor or successors in interest with reference to the Property,
this Mortgage and the other Loan Documents, in the same manner and to the same
extent as with Borrower without in any way vitiating or discharging Borrower’s
liability hereunder or under any of the Loan Documents. No sale, transfer or
conveyance of the Property, no forbearance on the part of Lender and no
extension of time given by Lender to Borrower for the payment of the Note shall
operate to release, discharge, modify, change or affect the original liability
of Borrower, either in whole or in part, unless expressly set forth in writing
executed by Lender. Notwithstanding anything contained herein to the contrary,
Borrower hereby waives any right it now has or may hereafter have to require
Lender to prove an impairment of its security as a condition to the exercise of
Lender’s rights under this Section 32.

 

A sale, transfer, assignment or conveyance within the meaning of this Section
shall be deemed to include, but not be limited to: (a) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (b) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a tenant
under an Occupancy Lease or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any leases or any Rents; (c) if Borrower, any guarantor, any indemnitor, or any
general partner or managing member of Borrower, is a corporation the voluntary
or involuntary sale, conveyance, transfer or pledge of such corporation’s stock
(or the stock of any corporation, directly or indirectly controlling such
corporation by operation of law or otherwise), or the creation or issuance of
new stock by which an aggregate of more than ten percent (10%) of such
corporation’s stock shall be vested in a party or parties who are not now
stockholders; and (d) if Borrower, any guarantor, indemnitor, or any general
partner or managing member of Borrower, is a limited partnership, general
partnership, limited liability partnership, limited liability company, or joint
venture, the change, removal or resignation of a general partner, managing
partner, or member, or the transfer or pledge of the interest of any general
partner, managing partner, or member or any profits or proceeds relating to such
interest.

 

(A)  Notwithstanding the foregoing, Lender shall permit transfers of interests
in the Borrower without Lender’s prior written consent and without any transfer
fee, so long as no default, or event which, with notice of the passage of time
or both, could result in a default, has occurred hereunder or under the Note and
(i) such transfer is to the family members, estate, heirs and/or beneficiaries
(including a Testamentary Trust) of the members of Borrower named herein for
estate planning purposes and/or testamentary disposition, (ii) Lender receives
notice of such transfer, (iii) Lender receives copies of all transfer documents,
(iv) Borrower, or the transferee, pays all costs and expenses incurred by Lender
in connection with such transfer, including Reasonable Attorneys’ Fees (as
hereinafter defined), and (v) such transferee assumes all obligations of
Borrower or Borrower’s estate under the Note, this Mortgage, and the other Loan
Documents with the same degree of liability as Borrower as of the date hereof,
and (vi) Ernie

 

29

--------------------------------------------------------------------------------


 

Euler and Mike Renfro, or if either is deceased, such party’s heirs or
beneficiaries having a creditworthiness acceptable to Lender, remain personally
liable for the exclusions from non-recourse liability set forth in the Note and
Guaranty executed by Ernie Euler and Mike Renfro of even date herewith.

 

33.           Further Encumbrance Prohibited: Subrogation.   So long as the Note
remains unpaid, Borrower shall not, either voluntarily or involuntarily, permit
the Property or any part thereof to become subject to any secondary or
subordinate lien, mortgage, deed of trust, security interest or encumbrance of
any kind whatsoever without the prior written consent of Lender, and the
imposition of any such secondary lien, mortgage, deed of trust, security
interest or encumbrance without the approval of Lender shall constitute a
default hereunder, and entitle Lender, at Lender’s sole option, to declare the
outstanding principal balance of the Note, all accrued and unpaid interest
thereon, Prepayment Premiums (to the extent permitted by the laws of the State
of Florida, late payment charges and any other amounts secured hereby to be and
become immediately due and payable in full.  In the event that Lender shall
hereafter give its written consent to the imposition of any such secondary lien,
mortgage, deed of trust, security interest or other encumbrance upon the
Property, Lender, at Lender’s sole option, shall be entitled to accelerate the
maturity of the Note and exercise any and all remedies provided and available to
Lender hereunder and in the other Loan Documents in the event that the holder of
any such secondary lien or encumbrance shall institute foreclosure or other
proceedings to enforce the same; it being understood and agreed that a default
under any instrument or document evidencing, securing or secured by any such
secondary lien or encumbrance shall be and constitute a default hereunder. In
the event all or any portion of the proceeds of the Loan are used for the
purpose of retiring debt or debts secured by prior liens on the Property, Leader
shall be subrogated to the rights and lien priority of the holder or holders of
the lien or liens so discharged.

 

34.           Conveyance of Mineral Rights Prohibited.  Borrower agrees that the
making of any oil, gas or mineral lease, or the sale or conveyance of any
mineral interest or right to explore for minerals under, through or upon the
Property, would impair the value of the Property, and that Borrower shall have
no right, power or authority to lease the Property, or any part thereof, for
oil, gas or other mineral purposes, or to grant, assign or convey any mineral
interest of any nature, or the right to explore for oil, gas and other minerals,
without first obtaining Lender’s express written permission therefor, which
permission shall not be valid until recorded among the Public Records of Brevard
County, in the State of Florida. Borrower further agrees that if Borrower shall
make, execute, or enter into any such lease or attempt to grant any such mineral
rights without such prior written permission of Lender, then Lender shall have
the option, without notice, to declare the same to be a default hereunder, and
to declare the Loan immediately due and payable in full. Whether or not Lender
shall consent to such lease or grant of mineral rights, Lender shall receive the
entire consideration to be paid for any such lease or grant of mineral rights,
with the same to be applied to the Loan notwithstanding the fact that the amount
owing thereon may not then be due and payable or that the Loan is otherwise
adequately secured; provided, however, that the acceptance of such consideration
shall in no way impair the lien of this Mortgage on the Property or cure any
existing Monetary Default.

 

35.           Estoppel Certification by Borrower.  Borrower, upon request of
Lender therefor made either personally or by mail, shall certify in writing to
Lender (or any party designated by

 

30

--------------------------------------------------------------------------------


 

Lender), in a form satisfactory to Lender or such designer, the amount of
principal and interest then outstanding under the terms of the Note and any
other sums due and owing under this Mortgage or any of the other Loan Documents,
and whether any offsets or defenses exist against the Loan. Such certification
shall be made by Borrower within ten (10) days if the request is made
personally, or within twenty (20) days if the request is made by mail.

 

36.           Cross Default. The Note is also secured by the terms, conditions
and provisions of the Assignment and, additionally, may be secured by contracts
or agreements of guaranty or other security instruments.  The terms, covenants,
conditions and agreements of each security instrument shall be considered a part
hereof as fully as if set forth herein verbatim. Any default under this Mortgage
or any of the other Loan Documents shall constitute a default hereunder and
under each of the other Loan Documents. Notwithstanding the foregoing, the
enforcement or attempted enforcement of this Mortgage or any of the other Loan
Documents now or hereafter held by Lender shall not prejudice or in any manner
affect the right of Lender to enforce any other Loan Document; it being
understood and agreed that Lender shall be entitled to enforce this Mortgage and
any of the other Loan Documents now or hereafter held by it in such order and
manner as Lender, in its sole discretion, shall determine.

 

37.           Examination of Borrower’s Records.  Borrower will maintain
complete and accurate books and records showing in detail the income and
expenses of the Property, and will permit Lender and its agents, contractors or
representatives to examine said books and records and all supporting vouchers
and date during nominal business hours and from time to time upon request by
Lender, in such place as such books and records are customarily kept. Borrower
will furnish to Lender, within one hundred twenty (120) days after the close of
each respective fiscal period annual and semi-annual financial statements
(income statements and a balance sheet) for the Borrower and the Property. 
These statements shall be in form reasonably acceptable to Lender, shall be
prepared in accordance with generally accepted accounting principles, and shall
include a rent roll, certified as true and correct by Borrower. The statements
shall show in detail all income derived from and expenses incurred in connection
with the ownership of the Property, including current annual sales figures for
all Major Tenants of the Property if required under the Major Tenant leases or
if such financial information is otherwise available.  In the event Borrower
fails to provide such statements to Lender within the time prescribed above,
Borrower shall pay Lender the sum of TWO HUNDRED AND NO/100 DOLLARS ($200.00) in
administrative expenses for each successive month for which the statements are
delinquent.  Upon a default hereunder beyond any applicable grace or cure
periods, Lender shall have the right to require that said financial statements
be audited and certified by a certified public accountant acceptable to Lender,
at the sole cost and expense of Borrower.

 

In addition, at the request of Lender, but in no case more often than once a
quarter or more than three (3) times during the term of the Loan, Borrower shall
furnish to Lender (i) unaudited financial statements (balance sheet, income
statement, cash flow statement and current rent roll) covering operation of the
Property for periods other than those set forth in the preceding paragraph; (ii)
unaudited financial statements (balance sheets, income statements, and cash flow
statements) for Borrower, its general partner(s), shareholder(s) or member(s)
(whichever is applicable) and for such other principals of Borrower as
designated by Lender; and (iii) a portfolio analysis showing annualized cash
flow statements (including debt service payments) for all real properties owned
by Borrower, its general partner(s), shareholder(s), or

 

31

--------------------------------------------------------------------------------


 

member(s) (whichever is applicable) and for such designated principals. All such
statements shall be certified to Lender to be complete, correct, and accurate by
the individual (for an individual’s statements) or by an authorized
representative of the entity (if statements are for a partnership, corporation
or limited liability company).

 

38.           Alteration, Removal and Change in Use of Property Prohibited.
Borrower covenants and agrees to permit or suffer none of the following without
the prior written consent of Lender:

 

(a)           Any structural alteration of, or addition to, the Improvements now
or hereafter situated upon the Real Property, or the addition of any new
buildings or other structure(s) thereto, other than the erection or removal of
non-load bearing interior walls provided, however, that the initial construction
of World Savings Bank and other tenant buildout pursuant to approved Occupancy
Leases (which is ongoing as of the date hereof) is specifically permitted; or

 

(b)           The removal, transfer, sale or lease (except for Occupancy Leases)
of the Property, except that the removal, replacement or substitution of
fixtures, equipment, machinery, apparatus and articles of personal property
(replacement or substituted items must be of like or better quality than the
removed items in their original condition) encumbered hereby may be made in the
normal course of business; or

 

(c)           The use of any of the Improvements now or hereafter situated on
the Real Property for any purpose other than the Existing Use and related
facilities.

 

39.           Future Advances Secured.    This Mortgage shall secure not only
existing indebtedness, but also future advances, whether such advances are
obligatory or to be made at the option of Lender. Upon the request of Borrower,
and at Lender’s option prior to release of this Mortgage, Lender may make future
advances to Borrower. All future advances with interest thereon shall be secured
by this Mortgage to the same extent as if such future advances were made on the
date of the execution of this Mortgage unless the parties shall agree otherwise
in writing, but the total secured indebtedness shall not exceed at any one time
a maximum principal amount equal to double the face amount of the Note plus
interest and costs of collection, including court costs and Reasonable
Attorneys’ Fees. Any advances or disbursements made for the benefit or
protection of or the payment of taxes, assessments, levies or insurance upon the
Property, with interest on such disbursements as provided herein, shall be added
to the principal balance of the Note and collected as a part thereof. To the
extent that this Mortgage may secure more than one note, a default in the
payment of any such mortgage note shall constitute a default in the payment of
all such notes. The filing of any notice limiting the maximum amount that may be
secured by this Mortgage pursuant to Florida Statutes Section 697.04 or
otherwise shall be and constitute a default under this Mortgage.

 

40.            Effect of Security Agreement. Borrower agrees to, and shall upon
the request of Lender, execute and deliver to Lender, in form and content
satisfactory to Lender, such financing statements, descriptions of property and
such further assurances as Lender, in Lender’s sole discretion, may from time to
time consider necessary to create, perfect, continue and preserve the lien and
encumbrances hereof, and the security interest granted herein, upon and in the
Property.

 

32

--------------------------------------------------------------------------------


 

Without the prior written consent of Lender, Borrower shall not create or suffer
to be created, pursuant to the UCC, any other security interest in such real and
personal property and fixtures described herein. Upon the occurrence of a
default hereunder or Borrower’s breach of any other covenants or agreements
between the parties entered into in conjunction herewith, Lender shall have the
remedies of a secured party under the UCC as provided in Section 25, and at
Lender’s option, the remedies provided for in this Mortgage and the other Loan
Documents. Lender, at the expense of Borrower, may cause such statements,
descriptions and assurances, as herein provided in this Section 40, and this
Mortgage, to be recorded and re-recorded, filed and refiled, at such times and
in such places as may be required or permitted by law to so create, perfect and
preserve the lien and encumbrance hereof upon all of the Property.

 

41.            Terms of Application Survive Closing.   The terms and provisions
of the Application for Mortgage Loan dated February 18, 2003, modified by Lender
on May 27, 2003, further modified by Lender on January 27, 2003, and accepted by
Borrower on February 25, 2004 and any subsequent amendments thereto (the
“Application”), executed by and between Borrower and Lender, are incorporated
herein by reference.  All terms, covenants, conditions and agreements of the
Application not expressly set forth in this Mortgage and any of the other Loan
Documents shall survive the execution and delivery hereof, and remain in full
force and effect. In the event any conflict exists between the terms, covenants,
conditions and agreements of the Application and the Loan Documents, the terms,
covenants, conditions and agreements of the Loan Documents shall prevail.

 

42.            Successors and Assigns; Terminology.   The provisions hereof
shall be binding upon Borrower and the heirs, personal representatives,
trustees, successors and assigns of Borrower, and shall inure to the benefit of
Lender, its successors and assigns. Where more than one (1) Borrower is named
herein, the obligations and liabilities of said Borrower shall be joint and
several.

 

Wherever used in this Mortgage, unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein: (a) the word “Borrower”
shall mean Borrower and/or any subsequent owner or owners of the Property; (b)
the word “Lender” shall mean Lender or any subsequent holder or holders of this
Mortgage; (c) the word “Note” shall mean the Note(s) secured by this Mortgage;
and (d) the word “person” shall mean an individual, trustee, trust, corporation,
partnership, limited liability corporation, limited liability partnership, joint
venture or unincorporated association. As used herein, the phrase “Reasonable
Attorneys’ Fees” shall mean fees charged by attorneys selected by Lender based
upon such attorneys’ then prevailing hourly rates as opposed to any statutory
presumption specified by any statute then in effect in the State. As used herein
words of any gender shall include all other genders.

 

43.            Notices.   All notices, reports, requests or other written
instruments required or permitted hereunder, shall be in writing, signed by the
party giving or making the same, and shall be sent hand-delivered, effective
upon receipt, sent by United States Express Mail or by a nationally recognized
overnight courier, effective upon receipt, or sent by United States registered
or certified mail, postage prepaid, with return receipt requested, deemed
effective on the earlier of the day of actual delivery as shown by the
addressee’s return receipt or the expiration of three (3) business days after
the date of mailing, addressed to the party intended to

 

33

--------------------------------------------------------------------------------


 

receive the same at the address set forth below or at such other address as
shall be given in writing by any party to another (“Written Notice”):

 

If to Borrower:

WICKHAM & 95 CORP.

 

c/o Matthew Development

 

7331 Office Park Place, Suite 200

 

Viera, Florida 32940

 

Attention: Mike Renfro and Ernie Euler

 

 

with a copy to:

GREENBERG TRAURIG

 

401 East Las Olas Boulevard, Suite 2000

 

Ft. Lauderdale, Florida 33301

 

Attn: Peter Tunis, Esquire

 

 

If to Lender:

NATIONWIDE LIFE INSURANCE COMPANY

 

One Nationwide Plaza

 

Columbus, Ohio 43215-2220

 

Attention: Real Estate Investment Department, 34T

 

44.           Governing Law; Waiver of Jury Trial; Severability. BORROWER, TO
THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, AGAINST LENDER, ITS
SUCCESSORS AND ASSIGNS, BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO OR
IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR ANY COURSE OF CONDUCT,
ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, LENDER’S DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER), IN CONNECTION WITH THE LOAN OR THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY PARTY
MAY BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. IN NO EVENT SHALL LENDER, ITS SUCCESSORS OR ASSIGNS BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOSS OF BUSINESS PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION
HEREOF, BORROWER WAIVES ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES. THIS
MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
FLORIDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. THE PARTIES HERETO
IRREVOCABLY (A) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS MORTGAGE MAY BE BROUGHT IN A COURT OF RECORD IN THE
STATE OR IN THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN SUCH STATE.
(B) CONSENT TO THE

 

34

--------------------------------------------------------------------------------


 

NON-EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING,
AND (C) WAIVE ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. IF ANY
CLAUSES OR PROVISIONS HEREIN CONTAINED OPERATE, OR WOULD PROSPECTIVELY OPERATE,
TO INVALIDATE THIS MORTGAGE, THEN SUCH CLAUSES OR PROVISIONS ONLY SHALL BE HELD
FOR NAUGHT, AS THOUGH NOT HEREIN CONTAINED, AND THE REMAINDER OF THIS MORTGAGE
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT.

 

45.           Rights of Lender Cumulative.   The rights of Lender arising under
the terms, covenants, conditions and agreements contained in this Mortgage shall
be separate, distinct and cumulative, and none of them shall be in exclusion of
the others. No act of Lender shall be construed as an election to proceed under
any one provision herein to the exclusion of any other provisions, anything
herein or otherwise to the contrary notwithstanding.    If Borrower is comprised
of more than one (1) person or entity, then the liability of each such person
and entity hereunder shall be joint and several.

 

46.           Modifications.  This Mortgage cannot be changed, altered, amended
or modified except by an agreement in writing and in recordable form, executed
by both Borrower and Lender.

 

47.           Exculpation.   Notwithstanding anything contained herein to the
contrary, the liability of Borrower is subject to the limited recourse
provisions contained in the Exculpation section of the Note, which are
incorporated herein and made a part hereof by reference as if fully set forth
herein.

 

48.           Full Recourse. Notwithstanding any provisions in this Mortgage to
the contrary, including without limitation the provisions set forth in the
section captioned “Exculpation” hereinabove. Borrower shall be personally
liable, jointly and severally, for the entire Loan secured by this Mortgage
(including all principal, interest and other charges) in the event (a) Borrower
violates the covenant governing the placing of subordinate financing on the
Property as set forth in this Mortgage; (b) Borrower violates the covenant
restricting transfers of interests in the Property or transfers of ownership
interests in Borrower as set forth in this Mortgage; or (c) Borrower or any
guarantor violates the provisions of Section 22 of this Mortgage, or there is
filed against Borrower or any guarantor or indemnitor of the Loan, a petition in
bankruptcy or for the appointment of a receiver, or there commences under any
bankruptcy or insolvency law, proceedings for Borrower’s relief, or for the
compromise, extension, arrangement or adjustment of Borrower’s obligations which
is not dismissed within thirty (30) days after the filing of same.

 

49.           Lender is Not a Joint Venturer or Partner. Borrower and Lender
acknowledge and agree that in no event shall Lender be deemed to be a partner or
joint venturer with Borrower or any member of Borrower. Without limitation of
the foregoing, Lender shall not be deemed to be a partner or joint venturer on
account of its becoming a mortgagee in possession or exercising any rights
pursuant to this Mortgage or pursuant to any other instrument or document
evidencing or securing any of the indebtedness secured hereby, or otherwise.

 

35

--------------------------------------------------------------------------------


 

50.           Captions. The captions set forth at the beginning of the various
Sections of this Mortgage are for convenience only, and shall not be used to
interpret or construe the provisions of this Mortgage.

 

51.           Trading With the Enemy Act. Neither the making of the Loan to
Borrower (or the use of its proceeds) nor the execution of any of the Loan
Documents will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  In addition, Borrower’ warrants, represents and
covenants that neither Borrower, Guarantor nor any of their respective
affiliated entities is or will be an entity or person (i) that is listed in the
Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”), (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designed National and Blocked Persons” (which list
may be published from time to time in various mediums including, but not limited
to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in
EO 13224, or (iv) who is otherwise affiliated with any entity or person listed
in subparts (i) – (iv) above (any and all parties or persons described in
subparts [i] — [iv] above are herein referred to as a “Prohibited Person”). 
Borrower covenants and agrees that neither Borrower, Guarantor nor any of their
respective affiliated entities will (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (ii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224. Borrower further covenants and agrees to deliver (from time to time) to
Lender any such certification or other evidence as may be requested by Lender in
its sole and absolute discretion, confirming that (i) neither Borrower nor
Guarantor is a Prohibited Person and (ii) neither Borrower nor Guarantor has
engaged in any business, transaction or dealings with a Prohibited Person,
including, but not limited to, the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person.

 

52.           Replacement Documents. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower, at its expense, will issue, in lieu thereof, a replacement Note or
other Loan Document, dated the date of such lost, stolen, destroyed or mutilated
Note or other Loan Document in the same principal amount thereof and otherwise
of like tenor.

 

53.           Sole Discretion of Lender. Wherever pursuant to this Mortgage
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide that arrangements or terms are satisfactory
or not satisfactory shall be in the sole discretion of Lender and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

 

54.           Secondary Market. Lender may, at any time, sell, transfer or
assign the Note, this Mortgage, the Assignment and the other Loan Documents, and
any or all servicing rights with

 

36

--------------------------------------------------------------------------------


 

respect thereto, or grant participation therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement. Lender may forward to each
Investor and each prospective Investor, all documents and information which
Lender now has or may hereafter acquire relating to the Loan and to Borrower,
any guarantor and the Property, whether furnished by Borrower, any guarantor or
otherwise, as Lender determines necessary or desirable.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Mortgage to be executed as of the
day and year first above written.

 

 

Signed, sealed and delivered
in the presence of:

WICKHAM & 95 CORP., a Florida corporation

 

 

 

/s/ Nelson R Hamilton

 

By:

/s/ Ernie Euler

 

 

 

Name:

 Nelson R Hamilton

 

Name:

ERNIE EULER

 

 

 

 

/s/ Charine Lewis

 

Its:

PRESIDENT

 

 

 

 

 

 

Name:

CHARINE LEWIS

 

(CORPORATE SEAL)

 

 

STATE OF FLORIDA

COUNTY OF BREVARD

 

The foregoing instrument was acknowledged before me this 16th day of February,
2004, by ERNIE EULER, as President of WICKHAM & 95 CORP., a Florida corporation
on behalf of the corporation.  He is personally known to me.

 

 

Notary Public

 

 

Name:

Charine Lewis

 

 

Commission No.:

DD174578

 

 

My Commission Expires:

12-29-06

 

 

 

 

(SEAL)

 

 

 

 

[g36861nbimage002.gif]

Charine C Lewis
My Commission DD174578
Expires December 29, 2006

 

38

--------------------------------------------------------------------------------


 

Signed, sealed and delivered
in the presence of:

LOT 90, L.L.C., a Florida limited liability

 

company

 

 

 

 

/s/ Nelson R Hamilton

 

By:

/s/ Robert M. Renfro

 

 

 

Name:

 Nelson R Hamilton

 

Name:

ROBERT M. RENFRO

 

 

 

 

/s/ Charine Lewis

 

Its:

Manager

 

 

 

 

 

 

Name:

 CHARINE LEWIS

 

(CORPORATE SEAL)

 

 

 

STATE OF FLORIDA

COUNTY OF BREVARD

 

The foregoing instrument was acknowledged before me this 16th day of February,
2004, by ROBERT M. RENFRO, as Manager of LOT 90, L.L.C., a Florida limited
liability company on behalf of the company.  He is personally known to me.

 

 

Notary Public

 

 

Name:

Charine Lewis

 

 

Commission No.:

DD174578

 

 

My Commission Expires:

12-29-06

 

 

 

 

(SEAL)

 

 

 

 

[g36861nbimage004.jpg]

Charine C Lewis
My Commission DD174578
Expires December 29, 2006

 

39

--------------------------------------------------------------------------------


 

Signed, sealed and delivered
in the presence of:

LOT 91, L.L.C., a Florida limited liability

 

company

 

 

 

/s/ Nelson R Hamilton

 

By:

/s/ Robert M. Renfro

 

 

 

Name:

 Nelson R Hamilton

 

Name:

ROBERT M. RENFRO

 

 

 

 

/s/ Charine Lewis

 

Its:

Manager

 

 

 

 

 

 

Name:

CHARINE LEWIS

 

(CORPORATE SEAL)

 

 

 

STATE OF FLORIDA

COUNTY OF BREVARD

 

The foregoing instrument was acknowledged before me this 16th day of February,
2004, by ROBERT M. RENFRO, as Manager of LOT 91, L.L.C., a Florida limited
liability company on behalf of the company.  He is personally known to me.

 

 

Notary Public

 

 

Name:

Charine Lewis

 

 

Commission No.:

DD174578

 

 

My Commission Expires:

12-29-06

 

 

 

 

(SEAL)

 

 

 

 

[g36861nbimage004.jpg]

Charine C Lewis
My Commission DD174578
Expires December 29, 2006

 

40

--------------------------------------------------------------------------------


 

 

NATIONWIDE LIFE INSURANCE
COMPANY, an Ohio corporation

 

 

 

/s/ Marcia M. Billman

 

By:

/s/ Todd A. Harrop

 

 

 

Name:

 Marcia M. Billman

 

Name:

 

, Vice President

 

 

TODD A. HARROP

 

 

 

ASSOCIATE VICE PRESIDENT

/s/ Sheri Perkins

 

 

MORTGAGE LOAN ACQUISITIONS

 

 

(CORPORATE SEAL)

 

Name:

 Sheri Perkins

 

 

 

 

 

STATE OF OHIO

COUNTY OF FRANKLIN

 

The foregoing instrument was acknowledged before me this 10 day of February,
2004 by Todd A. Harrop, as Associate Vice President of NATIONWIDE LIFE INSURANCE
COMPANY, an Ohio corporation, on behalf of the corporation.  He is personally
known to me.

 

 

Notary Public

 

 

Name:

 Marcia M. Billman

 

 

Commission No.:

 

 

 

My Commission Expires:

 

 

 

 

 

(SEAL)

 

 

[g36861nbimage006.gif]

MARCIA M. BILLMAN
Notary Public, State of Ohio
My Commission Expires 12-08-07

 

41

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PARCEL 1

 

A parcel of land lying within Section 9 and 10, Township 26 South, Range 36
East, Brevard County, Florida, more particularly described as follows:

 

From the Southeast corner of said Section 9; thence South 88° 40’ 59” West,
along the South line of said Section 9, a distance of 34.65 feet; thence North
01° 19’ 01” West, 249.21 feet; thence North 14° 31’ 21” West 786.66 feet; thence
North 75° 28’ 39’ East, 270.19 feet to the Point of Beginning; thence North 14°
31’ 21” West 626.54 feet, thence North 75° 29’ 02” East 181.34 feet to the point
of a curve, concave Southerly, having a radius of 1900.00 feet; thence Easterly
along the arc of said curve to the right, a distance of 360.61 feet, through a
central angle of 10° 52’ 27”, to a point of reverse curve, concave Northerly,
having a radius of 2650.00 feet, thence Easterly along the arc of said curve to
the left, a distance of 169.62 feet, through a central angle of 3° 40’ 02”; to
the Westerly right of way of Interstate of 95 (as described in Circuit Court
Book 53, Pages 359 through 363, public records of Brevard County, Florida);
thence South 14° 30’ 59” East, along the said Westerly right of way a distance
of 430.56 feet; thence South 04° 15’ 31” East, 437.30 feet; thence South 75° 28’
39” West 544.32 feet; thence North 14° 31’ 21” West, 295.16 feet; thence South
75° 28’ 39” West, 84.97 feet to the Point of Beginning.

 

PARCEL 2

 

Lot 2, WAL-MART AT VIERA, according to the plat thereof recorded in Plat Book
48, page 79, Public Records of Brevard County, Florida.

 

PARCEL 3

 

Lot 2, WAL-MART AT VIERA, according to the plat thereof recorded in Plat Book
48, page 79, Public Records of Brevard County, Florida.

 

PARCEL 4

 

Lot 4, WAL-MART AT VIERA, according to the plat thereof recorded in Plat Book
48, pages 79, 80 and 81, Public Records of Brevard County, Florida.

 

PARCEL 5

 

Non-exclusive easements for the benefit of Parcels 1 through 4 above for
ingress, egress, utilities, drainage and signage, as created and described in
the instrument entitled Easements with Covenants and Restrictions Affecting Land
recorded in Official Records Book 4406 page 2162, public records of Brevard
County, Florida.

 

PARCEL 6

 

Intentionally deleted.

 

PARCEL 7

 

Non-exclusive easement for the benefit of Parcel 1 above, for ingress and
egress, as created and described in the Spyglass Hill Road Easement Agreement
recorded in Official Records Book 4209, page 2355, less and except that portion
of said easement which was dedicated to Brevard County by the plat of Napolo
Drive recorded in Plat Book 48, page 30, public records of Brevard County,
Florida.

 

PARCEL 8

 

Intentionally deleted.

 

PARCEL 9

 

Non-exclusive easements for the benefit of Parcels 1 through 4 above, for
drainage purposes, as created and described in the Declaration and Grant of
Storm Water Retention and Drainage Easement Agreement recorded in Official
Records Book 4405, page 1938, public records of Brevard County, Florida.

 

--------------------------------------------------------------------------------


 

PARCEL 10

 

Non-exclusive easement for the benefit of Parcels 2 through 4 above, for ingress
and egress purposes, as created and described in the Spyglass Hill Road Easement
Agreement recorded in Official Records Book 4405, page 1998, as re-recorded in
Official Records Book 4462, page 1656, less and except that portion of said
easement which was dedicated to Brevard County by the plat of Napolo Drive
recorded in Plat Book 48, page 30, public records of Brevard County, Florida.

 

--------------------------------------------------------------------------------